Exhibit 10.1

 

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JUNE 26, 2019,

 

AMONG

 

WILLDAN GROUP, INC.,

 as the Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

BMO HARRIS BANK N.A.,

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS CORP., AS JOINT LEAD ARRANGER AND JOINT BOOK RUNNER

 

MUFG UNION BANK, N.A., AS JOINT LEAD ARRANGER, JOINT BOOK RUNNER

AND SYNDICATION AGENT

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

40

Section 1.3.

 

Change in Accounting Principles

 

41

Section 1.4.

 

Divisions

 

42

 

 

 

 

 

SECTION 2.

 

THE FACILITIES

 

42

 

 

 

 

 

Section 2.1.

 

Term Loan Facilities

 

42

Section 2.2.

 

Revolving Facility

 

43

Section 2.3.

 

Letters of Credit

 

45

Section 2.4.

 

Applicable Interest Rates

 

49

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

50

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

50

Section 2.7.

 

Payment and Maturity of Loans

 

52

Section 2.8.

 

Prepayments

 

53

Section 2.9.

 

Default Rate

 

55

Section 2.10.

 

Evidence of Indebtedness

 

56

Section 2.11.

 

Commitment Terminations

 

57

Section 2.12.

 

Replacement of Lenders

 

57

Section 2.13.

 

Defaulting Lenders

 

58

Section 2.14.

 

Cash Collateral for Fronting Exposure

 

61

Section 2.15.

 

Increase in Revolving Credit Commitments or Making Incremental Term Loans

 

62

 

 

 

 

 

SECTION 3.

 

FEES

 

63

 

 

 

 

 

Section 3.1.

 

Fees

 

63

 

 

 

 

 

SECTION 4.

 

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

64

 

 

 

 

 

Section 4.1.

 

Taxes

 

64

Section 4.2.

 

Change of Law

 

68

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

68

Section 4.4.

 

Increased Costs

 

70

Section 4.5.

 

Funding Indemnity

 

71

Section 4.6.

 

Discretion of Lender as to Manner of Funding

 

71

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

72

 

i

--------------------------------------------------------------------------------



 

SECTION 5.

 

PLACE AND APPLICATION OF PAYMENTS

 

72

 

 

 

 

 

Section 5.1.

 

Place and Application of Payments

 

72

Section 5.2.

 

Non-Business Days

 

73

Section 5.3.

 

Payments Set Aside

 

73

Section 5.4.

 

Account Debit

 

73

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

73

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

73

Section 6.2.

 

Subsidiaries

 

74

Section 6.3.

 

Authority and Validity of Obligations

 

74

Section 6.4.

 

Use of Proceeds; Margin Stock

 

75

Section 6.5.

 

Financial Reports

 

75

Section 6.6.

 

No Material Adverse Change

 

75

Section 6.7.

 

Full Disclosure

 

76

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

76

Section 6.9.

 

Governmental Authority and Licensing

 

76

Section 6.10.

 

Good Title

 

76

Section 6.11.

 

Litigation and Other Controversies

 

76

Section 6.12.

 

Taxes

 

76

Section 6.13.

 

Approvals

 

77

Section 6.14.

 

Affiliate Transactions

 

77

Section 6.15.

 

Investment Company

 

77

Section 6.16.

 

ERISA

 

77

Section 6.17.

 

Compliance with Laws

 

77

Section 6.18.

 

OFAC

 

78

Section 6.19.

 

Labor Matters

 

79

Section 6.20.

 

Other Agreements

 

79

Section 6.21.

 

Solvency

 

79

Section 6.22.

 

No Default

 

79

Section 6.23.

 

No Broker Fees

 

79

Section 6.24.

 

Security Documents

 

79

Section 6.25.

 

Bonding Capacity

 

80

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

80

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

80

Section 7.2.

 

Effective Date

 

81

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

84

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

84

Section 8.2.

 

Maintenance of Properties

 

84

Section 8.3.

 

Taxes and Assessments

 

84

Section 8.4.

 

Insurance

 

85

Section 8.5.

 

Financial Reports

 

85

Section 8.6.

 

Inspection; Field Audits

 

88

 

ii

--------------------------------------------------------------------------------



 

Section 8.7.

 

Borrowings and Guaranties

 

88

Section 8.8.

 

Liens

 

90

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

92

Section 8.10.

 

Mergers, Consolidations and Sales

 

93

Section 8.11.

 

Maintenance of Subsidiaries

 

94

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

94

Section 8.13.

 

ERISA

 

94

Section 8.14.

 

Compliance with Laws

 

94

Section 8.15.

 

Compliance with OFAC Sanctions Programs and Anti-Corruption Laws

 

95

Section 8.16.

 

Burdensome Contracts With Affiliates

 

96

Section 8.17.

 

No Changes in Fiscal Year

 

96

Section 8.18.

 

Formation of Subsidiaries; Guaranty Requirements

 

96

Section 8.19.

 

Change in the Nature of Business

 

97

Section 8.20.

 

Use of Proceeds

 

97

Section 8.21.

 

No Restrictions

 

97

Section 8.22.

 

Subordinated Debt

 

97

Section 8.23.

 

Financial Covenants

 

98

Section 8.24.

 

Modification of Certain Documents

 

98

Section 8.25.

 

Post-Closing Covenants

 

99

Section 8.26.

 

Bonding Capacity

 

99

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

99

 

 

 

 

 

Section 9.1.

 

Events of Default

 

99

Section 9.2.

 

Non-Bankruptcy Defaults

 

102

Section 9.3.

 

Bankruptcy Defaults

 

103

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

103

Section 9.5.

 

Post-Default Collections

 

104

 

 

 

 

 

SECTION 10.

 

THE ADMINISTRATIVE AGENT

 

105

 

 

 

 

 

Section 10.1.

 

Appointment and Authority

 

105

Section 10.3.

 

Action by Administrative Agent; Exculpatory Provisions

 

105

Section 10.4.

 

Reliance by Administrative Agent

 

106

Section 10.6.

 

Resignation or Removal of Administrative Agent

 

107

Section 10.7.

 

Non-Reliance on Administrative Agent and Other Lenders

 

108

Section 10.8.

 

L/C Issuer and Swingline Lender

 

108

Section 10.9.

 

Hedging Liability and Bank Product Obligations

 

109

Section 10.10.

 

Designation of Additional Agents

 

109

Section 10.11.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

 

110

Section 10.12.

 

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

 

111

Section 10.13.

 

Authorization of Administrative Agent to File Proofs of Claim

 

111

 

iii

--------------------------------------------------------------------------------



 

Section 10.14.

 

Authorization to Enter into Intercreditor Agreement and Subordination Agreements

 

112

Section 10.15.

 

Certain ERISA Matters

 

112

 

 

 

 

 

SECTION 11.

 

THE GUARANTEES

 

113

 

 

 

 

 

Section 11.1.

 

The Guarantees

 

113

Section 11.2.

 

Guarantee Unconditional

 

114

Section 11.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

115

Section 11.4.

 

Subrogation

 

115

Section 11.5.

 

Subordination

 

115

Section 11.6.

 

Waivers

 

116

Section 11.7.

 

Limit on Recovery

 

116

Section 11.8.

 

Stay of Acceleration

 

116

Section 11.9.

 

Benefit to Borrower and Guarantors

 

116

Section 11.10.

 

Keepwell

 

116

 

 

 

 

 

SECTION 12.

 

COLLATERAL

 

117

 

 

 

 

 

Section 12.1.

 

Collateral

 

117

Section 12.2.

 

Depository Banks

 

117

Section 12.3.

 

Liens on Real Property

 

118

Section 12.4.

 

Further Assurances

 

118

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

118

 

 

 

 

 

Section 13.1.

 

Notices

 

118

Section 13.2.

 

Successors and Assigns

 

120

Section 13.3.

 

Amendments

 

126

Section 13.4.

 

Costs and Expenses; Indemnification

 

127

Section 13.5.

 

No Waiver, Cumulative Remedies

 

130

Section 13.6.

 

Right of Setoff

 

130

Section 13.7.

 

Sharing of Payments by Lenders

 

130

Section 13.8.

 

Survival of Representations

 

131

Section 13.9.

 

Survival of Indemnities

 

131

Section 13.10.

 

Counterparts, Integration; Effectiveness

 

131

Section 13.11.

 

Headings

 

132

Section 13.12.

 

Severability of Provisions

 

132

Section 13.13.

 

Construction

 

132

Section 13.14.

 

Excess Interest

 

132

Section 13.15.

 

Lender’s and L/C Issuer’s Obligations Several

 

133

Section 13.16.

 

No Advisory or Fiduciary Responsibility

 

133

Section 13.17.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

134

Section 13.18.

 

Waiver of Jury Trial

 

135

Section 13.19.

 

USA Patriot Act

 

135

Section 13.20.

 

Confidentiality

 

135

 

iv

--------------------------------------------------------------------------------



 

Section 13.21.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

136

Section 13.22.

 

Amendment and Restatement

 

136

Section 13.23.

 

Acknowledgment Regarding Any Supported QFCs

 

137

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Term A Note

EXHIBIT D-2

—

Revolving Note

EXHIBIT D-3

—

Swing Note

EXHIBIT D-4

—

Delayed Draw Term Note

EXHIBIT E

—

Increase Request

EXHIBIT F

—

Compliance Certificate

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Assignment and Assumption

Exhibit I-1

—

Form of U.S. Tax Compliance Certificate

Exhibit I-2

—

Form of U.S. Tax Compliance Certificate

Exhibit I-3

—

Form of U.S. Tax Compliance Certificate

Exhibit I-4

—

Form of U.S. Tax Compliance Certificate

EXHIBIT J

—

Share Repurchase Compliance Certificate

 

 

 

SCHEDULE 1.1(a)

—

Existing Letters of Credit

SCHEDULE 1.1(b)

—

Fiscal Quarters

SCHEDULE 2.1/2.2

—

Commitments

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 6.10

—

Owned Real Property

SCHEDULE 6.19

—

Collective Bargaining Agreements

SCHEDULE 8.7(m)

—

Existing Earn Out Obligations

SCHEDULE 8.9

—

Investments

 

v

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is entered into as of June 26, 2019,
by and among Willdan Group, Inc., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement as Guarantors, the several financial institutions from time to time
party to this Agreement as Lenders, and BMO Harris Bank N.A., a national banking
association, as Administrative Agent as provided herein.

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to that certain Credit Agreement dated as of October 1, 2018
(as amended prior to the date hereof, without giving effect to the amendments
and restatements set forth herein, the “Existing Credit Agreement”), by and
among the Borrower, the Guarantors party thereto, the lenders party thereto and
the Administrative Agent, the lenders thereunder made available to the Borrower
(a) a revolving facility (including letter of credit and swing line
sub-facilities) and (b) a delayed draw term loan facility, in each case upon and
subject to the terms and conditions set forth therein;

 

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders desire to
amend and restate the Existing Credit Agreement in its entirety in order to make
certain amendments as more fully set forth herein, which amendment and
restatement shall become effective upon satisfaction of the conditions precedent
set forth in Section 7.2 hereof; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement, and the parties hereto hereby agree that all
obligations under the Loan Documents (as amended prior to the Closing Date and
in the Loan Documents) shall continue in full force and effect from and after
the Closing Date.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.                   Definitions.  The following terms when used
herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person or of any business or division of
a Person (in each case other than a Person that is a Subsidiary), (b) the
acquisition of in excess of 50% of the capital stock, partnership interests,

 

--------------------------------------------------------------------------------



 

membership interests or equity of any Person (other than a Person that is a
Subsidiary), or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) provided that the Borrower or another Loan Party
is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any Test Period, EBITDA for such Test
Period, plus, without duplication, (a) non-cash charges and other pro forma
adjustments for such Test Period deducted in the determination of Net Income for
such Test Period and reasonably acceptable to the Administrative Agent, plus
(b) fees and expenses paid in connection with the execution, delivery and
performance by the Loan Parties of the Loan Documents, plus (c) fees and
expenses associated with (i) the Luna Acquisition, in an aggregate amount not to
exceed $1,000,000, (ii) the Ocelot Acquisition, in an aggregate amount not to
exceed $500,000, and (iii) other investments permitted pursuant to Section 8.9
(including Permitted Acquisitions) whether or not such investment is
consummated, in an aggregate amount not to exceed $500,000 in any Fiscal Year,
plus (d) fees and expenses related to equity offerings of Borrower in an
aggregate amount not to exceed $500,000 in any Fiscal Year, plus (e) all fees,
costs, expenses, charges, losses and similar items incurred in connection with
any Disposition, any issuance, incurrence or repayment of Indebtedness, any
discontinued operations and any casualty or condemnation event, plus (f) all
unusual and/or non-recurring costs, expenses, charges, losses and similar items
not to exceed 10% of Adjusted EBITDA (calculated before giving effect to this
clause (f)) during any Test Period, minus (g) all amounts included in the
calculation of Net Income with respect to such Test Period in respect of
non-cash gains and other pro forma adjustments included in the calculation of
Net Income with respect to such Test Period.  Adjusted EBITDA shall be
calculated on a pro forma basis giving effect to any Permitted Acquisition, the
Luna Acquisition and the Ocelot Acquisition, as applicable, and any disposition
of a Subsidiary or business segment during such Test Period and including pro
forma cost savings to the extent such cost savings are approved in the
reasonable discretion of the Administrative Agent; provided that the aggregate
amount of all such cost savings added back to EBITDA during any Test Period
shall not exceed twenty percent (20%) of Adjusted EBITDA for such Test Period.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

1 - Eurodollar Reserve Percentage

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting

 

2

--------------------------------------------------------------------------------



 

power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to any Loan Party or any Subsidiary or Affiliate.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fees, and the commitment fees payable under Section 3.1(a),
until the first Pricing Date, the rates per annum shown opposite Level V below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE
MARGIN FOR BASE
RATE LOANS AND
REIMBURSEMENT
OBLIGATIONS

 

APPLICABLE
MARGIN FOR
LIBOR LOANS
AND FINANCIAL
LETTER OF CREDIT
FEES

 

APPLICABLE
MARGIN FOR
PERFORMANCE
LETTER OF CREDIT
FEES SHALL BE:

 

APPLICABLE
MARGIN FOR
REVOLVING
CREDIT
COMMITMENT
FEES AND
DELAYED DRAW
TERM LOAN
COMMITMENT
FEES

 

V

 

Greater than or equal to 2.50 to 1.0

 

1.00

%

2.00

%

1.50

%

0.35

%

IV

 

Less than 2.50 to 1.0, and greater than or equal to 2.00 to 1.0

 

0.75

%

1.75

%

1.31

%

0.30

%

III

 

Less than 2.00 to 1.0, and greater than or equal to 1.25 to 1.0

 

0.50

%

1.50

%

1.125

%

0.25

%

II

 

Less than 1.25 to 1.0, and greater than or equal to 0.50 to 1.0

 

0.25

%

1.25

%

0.94

%

0.20

%

I

 

Less than 0.50 to 1.0

 

0.125

%

1.125

%

0.84

%

0.15

%

 

3

--------------------------------------------------------------------------------



 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after September 27, 2019, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements for the Fiscal Quarter then ended, pursuant to Section 8.5(a) or
(b).  The Applicable Margin shall be established based on the Total Leverage
Ratio for the most recently completed Fiscal Quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date.  If the Borrower has not delivered its financial statements by the date
such financial statements are required to be delivered under Section 8.5(a) or
(b), until such financial statements are delivered, the Applicable Margin shall
be the highest Applicable Margin (i.e., Level V shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date.  In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the Fiscal Quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.  Notwithstanding the foregoing, in the event that any
financial statement or compliance certificate delivered pursuant to Sections
8.5(a), (b) or (h) is inaccurate, and such inaccuracy, if corrected, would have
led to the imposition of a higher Applicable Margin for any period than the
Applicable Margin applied for that period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected compliance certificate for that period (the “Corrected
Financials Date”), (ii) the Applicable Margin shall be determined based on the
corrected compliance certificate for that period, and (iii) the Borrower shall
immediately pay to the Administrative Agent (for the account of the Lenders that
hold the Commitments and Loans at the time such payment is received, regardless
of whether those Lenders held the Commitments and Loans during the relevant
period) the accrued additional interest owing as a result of such increased
Applicable Margin for that period; provided, for the avoidance of doubt, such
deficiency shall be due and payable as at such Corrected Financials Date and no
Default under Section 9.1(a) shall be deemed to have occur with respect to such
deficiency prior to such date. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.9 and Section 9
hereof, and shall survive the termination of this Agreement until the payment in
full in cash of the Obligations.

 

“Application” is defined in Section 2.3(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assigned Accounts” is defined in Section 12.2.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------



 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates (or by a Person that was the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender on the Closing
Date or the date the agreement evidencing such Bank Product was entered into): 
(a) credit or charge cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, and (c) depository, cash management, and treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate as in effect
on such day, with any change in the Base Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said prime commercial rate (it being acknowledged and agreed that such rate may
not change more than once per day and may not be the Administrative Agent’s best
or lowest rate), (b) the sum of (i) the Federal Funds Rate for such day, plus
(ii) 1/2 of 1%, or (c) the LIBOR Quoted Rate for such day plus 1.00%.  As used
herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period as reported on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as of 11:00 a.m. (London, England time) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) divided by
(ii) one (1) minus the Eurodollar Reserve Percentage, provided that in no event
shall the “LIBOR Quoted Rate” be less than 0.00%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

5

--------------------------------------------------------------------------------



 

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement for LIBOR for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)                         in the case of clause (1) or (2) of the definition
of “Benchmark Transition Event,” the later of (a) the date of the public
statement or publication of information referenced therein and (b) the date on
which the administrator of LIBOR permanently or indefinitely ceases to provide
LIBOR; or

 

(2)                         in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.

 

6

--------------------------------------------------------------------------------



 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)                         a public statement or publication of information by
or on behalf of the administrator of LIBOR announcing that such administrator
has ceased or will cease to provide LIBOR, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR;

 

(2)                         a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBOR, a resolution authority with jurisdiction over the administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over the administrator for LIBOR, which states that the administrator of LIBOR
has ceased or will cease to provide LIBOR permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; or

 

(3)                         a public statement or publication of information by
the regulatory supervisor for the administrator of LIBOR announcing that LIBOR
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.3(b) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.3(b).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

7

--------------------------------------------------------------------------------



 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise) for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and incorporated in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Bonding Agreement” means, collectively, all contractual arrangements entered
into by the Borrower or any of its Subsidiaries with providers of bid,
performance or payment bonds.

 

“Bonds” means, collectively, all bonds issued by any Surety pursuant to a
Bonding Agreement.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Facility on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Facility according to their
Percentages of such Facility.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.  Borrowings of
Swingline Loans are made by the Swingline Lender in accordance with the
procedures set forth in Section 2.2(b).

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided that the following shall be excluded from the
foregoing:  (i) expenditures incurred in connection with Permitted Acquisitions,
the Luna Acquisition and the Ocelot Acquisition, or incurred by the Person
acquired in a Permitted Acquisition, the Luna Acquisition and the Ocelot
Acquisition, prior to the closing of such Permitted Acquisition, the Luna
Acquisition or the Ocelot Acquisition, as applicable; (ii) subject to compliance
with Section 2.8(b)(ii) hereof to the extent applicable, capital expenditures in
respect of the reinvestment of any insurance proceeds (or other similar
recoveries, including indemnification payments) paid on account of any loss or
damage, or arising from the taking by eminent domain or condemnation, or made
with cash proceeds of dispositions; and (iii) expenditures made with

 

8

--------------------------------------------------------------------------------



 

cash proceeds from any issuances of Capital Stock of the Borrower or
contributions of capital made to the Borrower.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.  Notwithstanding
the foregoing or any other provision contained herein, other than for purposes
of the preparation and delivery of financial statements as contemplated by this
Agreement, any lease that would have been treated as an operating lease for
purposes of GAAP as of December 14, 2018, and any lease entered into by the
Borrower or any of its Subsidiaries after December 14, 2018 that would have been
treated as an operating lease for purposes of GAAP if it was entered into as of
December 14, 2018, shall be accounted for as an operating lease and not as a
Capital Lease.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such

 

9

--------------------------------------------------------------------------------



 

repurchase agreement, except those delivered through the Federal Reserve Book
Entry System, and (g) investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses
(a) through (f) above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Material Indebtedness of any Loan Party or
any Subsidiary of a Loan Party, shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance reasonably
satisfactory to the Administrative Agent, between the Administrative Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of the Borrower
or any Subsidiary for any real property where any Collateral is located, as such

 

10

--------------------------------------------------------------------------------



 

landlord waiver, bailee letter or other agreement may be amended, restated, or
otherwise modified from time to time.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Documents” means the Mortgages, the Security Agreement, the Master
Reaffirmation Agreement and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure or relate to
the Secured Obligations or any part thereof.

 

“Commitments” means the Revolving Credit Commitments, the Term A Loan
Commitments, and the Delayed Draw Term Loan Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Voting Stock of such Person.

 

“Construction Joint Venture” means an investment made in the ordinary course of
business in connection with joint ventures (including legal entity joint
ventures) or a similar pooling of efforts in respect of a specific project or
series of related specific projects for a limited or fixed duration which is
formed to conduct business of the type in which any Loan Party is presently
engaged and which procures the services necessary to conduct its business (other
than incidental services) through the owners of such joint venture or pooling of
efforts or through subcontractors to the owners of such joint venture.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

11

--------------------------------------------------------------------------------



 

“Covered Party” is defined in Section 13.23 hereof.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or

 

12

--------------------------------------------------------------------------------



 

acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.13(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the
Swingline Lender and each Lender.

 

“Delayed Draw Term Loan Availability Period” means the period commencing on the
Closing Date through and including June 26, 2022.

 

“Delayed Draw Term Loan” is defined in Section 2.1 and, as so defined, includes
a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Delayed Draw
Term Loan hereunder.

 

“Delayed Draw Term Loan Facility” means the credit facility for the Delayed Draw
Term Loans described in Section 2.1.

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, the obligation of
such Lender to make its Delayed Draw Term Loan during the Delayed Draw Term Loan
Availability Period in the principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1/2.2 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Delayed Draw Term Loan Commitments of the Lenders aggregate
$50,000,000 on the Closing Date.

 

“Delayed Draw Term Loan Maturity Date” means June 26, 2024.

 

“Delayed Draw Term Loan Percentage” means, for each Lender, the percentage of
the Delayed Draw Term Loan Commitments represented by such Lender’s Delayed Draw
Term Loan Commitment or, if the Delayed Draw Term Loan Commitments have been
terminated or have expired, the percentage held by such Lender of the aggregate
principal amount of all Delayed Draw Term Loans then outstanding.

 

“Delayed Draw Term Note” is defined in Section 2.10.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer,

 

13

--------------------------------------------------------------------------------



 

lease or other disposition of Property of a Loan Party to another Loan Party in
the ordinary course of its business.

 

“Disqualified Institution” means, on any date, (i) those Persons identified by
the Borrower to the Administrative Agent and the Lenders in writing prior to the
Closing Date, (ii) Persons that are reasonably determined by the Borrower to be
competitors (or Affiliates of competitors) of the Borrower or its Subsidiaries
and which have been specifically identified by the Borrower to the
Administrative Agent and the Lenders in writing prior to the Closing Date and
(iii) any Affiliate of any of the foregoing Persons and any Affiliate of any
Person referred to in the proviso below, to the extent such Affiliate (x) is
clearly identifiable as an affiliate of such Person solely by similarity of such
Affiliate’s name and (y) is not a bona fide debt investment fund that is an
Affiliate of such Person); provided, however, that the Borrower, by notice to
the Administrative Agent and the Lenders after the Closing Date, shall be
permitted to supplement from time to time in writing by name the list of Persons
that are Disqualified Institutions to the extent that the Persons added by such
supplements are competitors (or Affiliates of competitors) of the Borrower or
its Subsidiaries (as reasonably determined by the Borrower), and each such
supplement shall become effective three (3) Business Days after delivery thereof
to the Administrative Agent and the Lenders (including through the Platform) in
accordance with Section 13.1, but which shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans).  It
is understood and agreed that (i) the Administrative Agent shall have no
responsibility or liability to determine or monitor whether any Lender or
potential Lender is a Disqualified Institution, (ii) the Borrower’s failure to
deliver such list (or supplement thereto) in accordance with Section 13.1 shall
render such list (or supplement) not received and not effective and
(iii) “Disqualified Institution” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 13.1.

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate persons with the dividing person
either continuing or terminating its existence as part of the division as
contemplated under Section 18-217 of the Delaware Limited Liability Act for
limited liability companies formed under Delaware law or any analogous action
taken pursuant to any applicable law (of Delaware or any other jurisdiction)
with respect to any corporation, limited liability company, partnership or other
entity.  The word “Divide”, when capitalized shall have correlative meaning.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“DQ List” has the meaning specified in Section 13.2(f).

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in

 

14

--------------------------------------------------------------------------------



 

Section 4.3(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of any Loan Party or any of their
Subsidiaries to any sellers arising out of or in connection with an Acquisition,
but excluding any working capital adjustments or payments for services or
licenses provided by such sellers.

 

“EBITDA” means, with reference to any Test Period, (i) Net Income for such Test
Period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such Test Period, (b) federal, state, and
local income taxes for such Test Period, (c) depreciation of fixed assets and
amortization of intangible assets for such Test Period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).  For the avoidance of
doubt, any Disqualified Institution is subject to Section 13.2(f).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries or any business reasonably
related or substantially similar thereto.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous

 

15

--------------------------------------------------------------------------------



 

Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto, and the rules and regulations promulgated
thereunder.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

16

--------------------------------------------------------------------------------



 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
unusual and infrequently occurring gains or losses) of the Borrower and its
Subsidiaries during such period exceeds (b) the sum of (i) Interest Expense of
the Borrower and its Subsidiaries payable in cash during such period, plus
(ii) federal, state and local income taxes and tax distributions of the Borrower
and its Subsidiaries payable in cash during such period, plus (iii) the
aggregate amount of payments required to be made, and actually made, by the
Borrower and its Subsidiaries during such period in respect of all principal on
all Indebtedness (whether at maturity, as a result of mandatory sinking fund
redemption, mandatory prepayment, acceleration or otherwise, but excluding
payments made under the Revolving Facility (except to the extent accompanied by
a permanent reduction of the Revolving Credit Commitments) and excluding
prepayments of the Term Loans made under Section 2.8), plus (iv) the aggregate
amount of Unfinanced Capital Expenditures made by the Borrower and its
Subsidiaries during such period, plus (v) the aggregate amount of payments made
in cash by the Borrower and its Subsidiaries during such period in respect of
Permitted Acquisitions, the Luna Acquisition and the Ocelot Acquisition, as
applicable, except to the extent financed with the proceeds of long-term
Indebtedness, plus (vi) the aggregate amount of Share Repurchases permitted
under Section 8.12 that are made by the Borrower during such period, plus
(vii) noncash items added in arriving at Net Income or EBITDA (other than the
accrual of revenue in accordance with GAAP), plus (viii) cash losses, charges,
expenses, costs and fees not deducted in the calculation of Net Income or
EBITDA, plus (ix) cash committed or approved by the Borrower’s board of
directors during such period, or after such period and prior to the time of
determination of Excess Cash Flow, to be used to make Capital Expenditures,
Permitted Acquisitions and/or other investments permitted pursuant to
Section 8.9 in the succeeding twelve months for which a binding agreement
exists, plus (x) any increase in working capital (excluding cash and cash
equivalents) during such period, minus (xi) any decrease in working capital
(excluding cash and cash equivalents) during such period.

 

“Excluded Deposit Account” means (a) a deposit account the balance of which
consists exclusively of (and is identified when established as an account
established solely for the purposes of) (i) withheld income Taxes and federal,
state, local or foreign employment Taxes in such amounts as are required in the
reasonable judgment of a Loan Party to be paid to the Internal Revenue Service
or any other U.S., federal, state or local or foreign government agencies within
the following month with respect to employees of such Loan Party, (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3-102 on behalf of or for the benefit of employees of any Loan Party,
(iii) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental Authority or foreign pension
requirement, (iv) amounts to be used to fund payroll obligations (including, but
not limited to, amounts payable to any employment contracts between any Loan
Party and their respective employees); and (b) other deposit accounts maintained
in the ordinary course of business containing cash amounts that do not exceed at
any time $100,000 for any such account

 

17

--------------------------------------------------------------------------------



 

and $250,000 in the aggregate for all such accounts under this clause (b),
unless requested by the Administrative Agent after the occurrence and during the
continuation of an Event of Default.

 

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or any Guarantor, as applicable, (b) the issuance of
equity securities by the Borrower to any Person that is an equity holder of the
Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any equity securities of the Borrower so as to become a
Subject Holder concurrently with, or in contemplation of, the issuance of such
equity securities to such Subject Holder, (c) the issuance of equity securities
of the Borrower to directors, officers and employees of the Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Borrower’s
Board of Directors, and (d) the issuance of equity securities of the Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition or Capital Expenditures.

 

“Excluded Property” means (a) any fee-owned real property with a fair market
value of less than $500,000 in the aggregate, unless requested by the
Administrative Agent after the occurrence and during the continuation of an
Event of Default; (b) any leased real property; (c) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with the United States Patent and Trademark Office with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal law;
(d) any equipment securing purchase money indebtedness or Capitalized Lease
Obligations if the granting of a Lien to any third party is prohibited by the
agreement(s) setting forth the terms and conditions applicable to such
Indebtedness but only if such Indebtedness and the Liens securing the same are
permitted by Sections 8.7(b) and 8.8(d) of the Credit Agreement, provided that
if and when the prohibition which prevents the granting of a Lien in any such
Property is removed, terminated or otherwise becomes unenforceable as a matter
of law (including, without limitation, the termination of any such security
interest resulting from the satisfaction of the Indebtedness secured thereby),
and notwithstanding any previous release of Lien provided by the Administrative
Agent requested with respect to any such Indebtedness, the Excluded Property
will no longer include such Property and the Administrative Agent will be deemed
to have, and at all times to have had, a security interest in such property and
the Collateral will be deemed to include, and at all times to have included,
such Property without further action or notice by any Person; (e) any permit or
license issued to any Loan Party as the permit holder or licensee thereof or any
lease to which any Loan Party is lessee thereof, in each case only to the extent
and for so long as the terms of such permit, license, or lease effectively
(after giving effect to Sections 9-406 through 9-409, inclusive, of the Uniform
Commercial Code in the applicable state (or any successor provision or
provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Administrative Agent or would result in an effective invalidation, termination
or breach of the terms of any such permit, license or lease (after giving effect
to Sections 9-406  through 9-409, inclusive, of the Uniform Commercial Code in
the applicable state (or any successor provision or provisions) or any other
applicable law), in each case unless and until any required consents are
obtained, provided that the Excluded Property will not include, and the
Collateral shall include and the security interest granted in the Collateral
shall attach to, (x) all proceeds, substitutions or

 

18

--------------------------------------------------------------------------------



 

replacements of any such excluded items referred to herein unless such proceeds,
substitutions or replacements would constitute excluded items hereunder, (y) all
rights to payment due or to become due under any such excluded items referred to
herein, and (z) if and when the prohibition which prevents the granting of a
security interest in any such Property is removed, terminated, or otherwise
becomes unenforceable as a matter of law, the Administrative Agent will be
deemed to have, and at all times to have had, a security interest in such
property, and the Collateral will be deemed to include, and at all times to have
included, such Property without further action or notice by any Person;
(f) equity interests of any Foreign Subsidiary which, if granted, would cause a
material adverse effect on the applicable Borrower’s federal income tax
liability, unless requested by the Administrative Agent after the occurrence and
during the continuation of an Event of Default, provided that Excluded Property
shall not include, and the Collateral shall include, (x) non-voting equity
interests of a first-tier Foreign Subsidiary owned by any Loan Party and
(y) voting equity interests of a first-tier Foreign Subsidiary owned by any Loan
Party representing not more than 66% of the total voting power of all
outstanding voting equity interests of such Foreign Subsidiary, with equity
interests of such Foreign Subsidiary constituting “stock entitled to vote”
within the meaning of Treasury regulation section 1.956-2(c)(2) being treated as
voting equity interests of such Foreign Subsidiary for purposes of this
clause (f); (g) Excluded Deposit Accounts; (h) equity interests of Inactive
Subsidiaries and Genesys Engineering, P.C.; and (i) cash deposits subject to a
Lien (other than a Lien in favor of the Administrative Agent or any Lender)
permitted under, and only to the extent contemplated by, Section 8.8.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s

 

19

--------------------------------------------------------------------------------



 

assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.1(g), and (d) any withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreement” is defined in the preliminary statements hereof.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(a) hereto.

 

“Facility” means any of the Revolving Facility or any Term Loan Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, principal accounting officer, treasurer or controller
of such Person.

 

“Financial Standby Letters of Credit” shall mean letters of credit and bank
guarantees in which the underlying performance being supported thereby is
financial in nature, as determined by the L/C Issuer and the Administrative
Agent, which determination shall be conclusive and binding upon the Borrower
absent manifest error.

 

“Fiscal Month” means, for the first and second Fiscal Month in any Fiscal
Quarter, a four-week period of the Borrower, and for the third Fiscal Month in
any Fiscal Quarter, a five-week period of the Borrower, where such week begins
on Saturday.

 

20

--------------------------------------------------------------------------------



 

“Fiscal Quarter” means a three-Fiscal Month period of the Borrower.  For the
sake of clarity, the last day of each Fiscal Quarter shall be those dates set
forth on Schedule 1.1(b), which schedule shall be updated by the Borrower from
time to time upon request of the Administrative Agent.

 

“Fiscal Year” means a four-Fiscal Quarter period of the Borrower, which period
commences on the first Saturday after the last Fiscal Month of the Fiscal Year. 
For the sake of clarity, the Fiscal Year of 2019 commenced on December 29, 2018.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Test Period, the
ratio of (i) Adjusted EBITDA for such Test Period, less Unfinanced Capital
Expenditures during such Test Period to (ii) Fixed Charges for such Test Period.

 

“Fixed Charges” means, with reference to any Test Period, the sum of (a) all
scheduled payments of principal paid or required to be paid during such Test
Period with respect to Indebtedness of the Borrower and its Subsidiaries,
(b) Interest Expense paid or required to be paid in cash during such Test
Period, (c) federal, state, and local income taxes (and franchise taxes in lieu
of income taxes) paid or required to be paid in cash by the Loan Parties and
their Subsidiaries during such Test Period, and (d) Restricted Payments paid in
cash by the Borrower during such Test Period.  For purposes of this Agreement,
(i) the determination of the amount of Fixed Charges of the type described in
clause (a) above for each Test Period through the Test Period ending on or about
June 26, 2020 shall include, without limitation, the Scheduled Amortization
Amount in lieu of the actual amount of scheduled principal paid in respect of
the Loans under the Existing Credit Agreement during such Test Period, and
(ii) clause (b) above for all Test Periods through the Test Period ending on
June 26, 2020 shall be deemed to equal (x) the amount of Interest Expense in
respect of the Loans hereunder incurred from and after the Closing Date through
and including the last day of such Test Period multiplied by (y)(A) 365 divided
by (B) the number of calendar days from and including the Closing Date through
and including the last date of such Test Period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

21

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means and includes each Subsidiary of the Borrower (other than
Inactive Subsidiaries), and the Borrower, in its capacity as a guarantor of the
Secured Obligations of another Loan Party; provided, however, that unless
otherwise required by the Administrative Agent during the existence of any Event
of Default, a Foreign Subsidiary shall not be required to be a Guarantor
hereunder if providing such Guaranty Agreement would cause a material adverse
effect on the Borrower’s federal income tax liability.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11 and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a

 

22

--------------------------------------------------------------------------------



 

pollutant and includes, without limitation, (a) asbestos, polychlorinated
biphenyls and petroleum (including crude oil or any fraction thereof) and
(b) any material classified or regulated as “hazardous,” “toxic,” or a
“pollutant” or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Administrative
Agent, any Lender, or any of their respective Affiliates (or to any other
counterparty that was the Administrative Agent, a Lender, or any of their
respective Affiliates as of the date such Hedging Agreement is entered into) in
respect of any Hedging Agreement as such Loan Party may from time to time enter
into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Inactive Subsidiary” means any Subsidiary of the Borrower which has no or only
de minimis assets or business operations and generates no revenue.  As of the
Closing Date, Willdan Infrastructure, a California corporation, Willdan
Electrical of NY, Inc., a New York corporation, Lime Energy Resources, LLC, a
Delaware limited liability company, ADVB Acquisition Corp., a Delaware
corporation, Lime Energy Asset Development, LLC, a Delaware limited liability
company, Landmark Service Company, LLC, a North Carolina limited liability
company, and Landmark Electrical and Mechanical Services, LLC, a New York
limited liability company, are the sole Inactive Subsidiaries.

 

“Increase” is defined in Section 2.15 hereof.

 

“Increase Date” is defined in Section 2.15 hereof.

 

23

--------------------------------------------------------------------------------



 

“Incremental Amendment” is defined in Section 2.15 hereof.

 

“Incremental Term Loan” is defined in Section 2.15 hereof.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (including Earn Out
Obligations solely to the extent they have become due and remain unpaid, but
excluding trade accounts payable arising in the ordinary course of business
which are not more than sixty (60) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person or any warrant, right or option to acquire such equity interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (g) all
net obligations (determined as of any time based on the termination value
thereof) of such Person under any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement, and (h) all Guarantees of such Person in respect of any of the
foregoing.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” is defined in Section 13.20 hereof.

 

“Interest Expense” means, with reference to any Test Period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such Test Period determined on a consolidated
basis in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swingline Loans), the last day of every calendar month and on the
maturity date, and (c) as to any Swingline Loan, (i) bearing interest by
reference to the Base Rate, the last day of every calendar month, and on the
maturity date and (ii) bearing interest by reference to the

 

24

--------------------------------------------------------------------------------



 

Swingline Lender’s Quoted Rate, the last day of the Interest Period with respect
to such Swingline Loan, and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swingline Loans (bearing interest at the Swingline Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter and (b) in the case of Swingline Loans bearing interest at the
Swingline Lender’s Quoted Rate, on a date thereafter mutually agreed to by the
Borrower and the Swingline Lender, provided, however, that:

 

(i)                                     no Interest Period shall extend beyond
the final maturity date of the relevant Loans;

 

(ii)                                  no Interest Period with respect to any
portion of the Term Loans shall extend beyond a date on which the Borrower is
required to make a scheduled payment of principal on such Term Loans unless the
sum of (a) the aggregate principal amount of such Term Loans that are Base Rate
Loans plus (b) the aggregate principal amount of such Term Loans that are
Eurodollar Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount to be paid on such Term Loans on such payment date;

 

(iii)                               whenever the last day of any Interest Period
would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

(iv)                              for purposes of determining an Interest Period
for a Borrowing of Eurodollar Loans, a month means a period starting on one day
in a calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means BMO Harris Bank N.A. or any one of its Affiliates, in its
capacity as the issuer of Letters of Credit hereunder, or such other Lender
requested by the Borrower (with such Lender’s consent) and approved by the
Administrative Agent in its sole discretion, in each case together with its
successors in such capacity as provided in Section 2.3(h).

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

25

--------------------------------------------------------------------------------



 

“L/C Sublimit” means $25,000,000, as reduced or otherwise amended pursuant to
the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any Governmental
Authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1/2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Liquidity” means, with reference to any period, the aggregate amount of
Unrestricted Cash of the Loan Parties and undrawn availability under any
revolving credit facilities, including the Revolving Facility.

 

26

--------------------------------------------------------------------------------



 

“Loan” means any Revolving Loan, Swingline Loan, or Term Loan, whether
outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of which
is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Luna Acquisition” means the indirect acquisition, by reverse subsidiary merger,
of all of the outstanding equity interests of Lime Energy Co. and its
Subsidiaries by a Subsidiary of the Borrower pursuant to the Luna Acquisition
Agreement.

 

“Luna Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of October 1, 2018 by and among Willdan Energy Solutions, Luna
Fruit, Inc., Lime Energy Co. and Luna Stockholder Representative, LLC, including
the exhibits and disclosure memoranda thereto.

 

“Luna R&W Insurance Policy” has the meaning given to the term “R&W Insurance
Policy” in the Luna Acquisition Agreement.

 

“Master Reaffirmation Agreement” means that certain Master Reaffirmation
Agreement dated as of the Closing Date by and among the Loan Parties and the
Administrative Agent.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Borrower or of the Loan Parties and their Subsidiaries
taken as a whole, (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document or the rights and remedies of the Administrative
Agent and the Lenders thereunder or (ii) the perfection or priority of any Lien
granted under any Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and excluding Indebtedness owed to the Borrower or any other Loan Party),
or obligations in respect of one or more Hedging Agreements, of any one or more
of the Loan Parties and its Subsidiaries in an aggregate principal amount
exceeding $750,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b)

 

27

--------------------------------------------------------------------------------



 

otherwise, an equal or lesser amount determined by the Administrative Agent and
the L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each mortgage or deed of trust delivered to the
Administrative Agent pursuant to Section 12.3, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use, transfer or other transactional taxes paid or payable by such
Person as a direct result of such Disposition, and (iii) the principal amount of
any Indebtedness permitted hereby which is secured by a prior perfected Lien on
the asset subject to such Disposition and is required to be repaid in connection
with such Disposition, (b) with respect to any Event of Loss of a Person, cash
and cash equivalent proceeds received by or for such Person’s account (whether
as a result of payments made under any applicable insurance policy therefor or
in connection with condemnation proceedings or otherwise), net of reasonable
direct costs incurred in connection with the collection of such proceeds, awards
or other payments, and (c) with respect to any offering of equity securities of
a Person or the issuance of any Indebtedness by a Person, cash and cash
equivalent proceeds received by or for such Person’s account, net of reasonable
legal, underwriting, and other fees and expenses incurred as a direct result
thereof.

 

“Net Income” means, with reference to any Test Period, the net income (or net
loss) of the Borrower and its Subsidiaries for such Test Period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, (b) the net income (or net loss) of
any Person (other than a Subsidiary) in which the Borrower or any Subsidiary of
the Borrower has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any Subsidiary
of the Borrower during such Test Period, and (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
requirement of law applicable to such Subsidiary.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.

 

28

--------------------------------------------------------------------------------



 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“Ocelot Acquisition” means the acquisition of substantially all of the assets of
Onsite Energy Corporation by Willdan Energy Solutions pursuant to the Ocelot
Acquisition Agreement.

 

“Ocelot Acquisition Agreement” means that certain Asset Purchase Agreement dated
as of June 18, 2019 by and between Onsite Energy Corporation and Willdan Energy
Solutions, including the exhibits and disclosure memoranda thereto, as amended
to the extent not inconsistent with clause (c) of the definition of Onsite
Acquisition Conditions and Section 8.24(d).

 

“Ocelot Acquisition Conditions” means the satisfaction of each of the following
conditions with respect to the consummation of the Ocelot Acquisition:

 

(a)                        no Default shall have occurred and be continuing or
would occur as a result of the Ocelot Acquisition and any Credit Event in
connection therewith;

 

(b)                         the Ocelot Acquisition shall have been approved by
the directors and (if necessary) shareholders (or the equivalent) of the Ocelot
Target (excluding its Subsidiaries, if any, for this purpose), and all necessary
legal and regulatory approvals with respect to the Ocelot Acquisition shall have
been obtained.  There shall be no injunction, temporary restraining order, or
other legal action in effect that would prohibit the closing of the Ocelot
Acquisition;

 

(c)                         (i) the Administrative Agent shall have received
true, correct and complete copies of the Ocelot Acquisition Documents, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent (it being acknowledged and agreed that the copies of the Ocelot
Acquisition Documents provided to the Administrative Agent on the Closing Date
satisfy the foregoing), (ii) the Ocelot Acquisition shall have been consummated
in accordance with the Ocelot Acquisition Agreement, without giving effect to
any amendment, modification or waiver by the acquirer thereof or thereunder that
would materially and adversely affect any Loan Party’s ability to repay its
indebtedness, obligations and liabilities to the Lenders under the Loan
Documents or the financial condition of the Borrower and its Subsidiaries taken
as a whole and (iii) the representations and warranties in the Ocelot
Acquisition Agreement shall be true and correct in all material respects as of
the closing date of the Ocelot Acquisition;

 

29

--------------------------------------------------------------------------------



 

(d)                         the Borrower shall substantially concurrently with
the consummation of the Ocelot Acquisition comply with the requirements of
Sections 11 and 12 with respect to the joinder of the Ocelot Target (other than
Inactive Subsidiaries) as Guarantors and pledgors hereunder (which shall
include, without limitation, a legal opinion in form and substance reasonably
satisfactory to the Administrative Agent with respect thereto);

 

(e)                         since June 30, 2018, there has been no change in the
condition (financial or otherwise) or business prospects of the Ocelot Target,
taken as a whole, except those occurring in the ordinary course of business,
none of which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect;

 

(f)                        the Borrower shall have executed and delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent certifying as to the satisfaction of the foregoing
conditions and containing calculations evidencing that (i) the Borrower and its
Subsidiaries’ Adjusted EBITDA for the most recently ended twelve (12) months
(“LTM”) for which financial statements are available on date of the Ocelot
Acquisition is at least $39,000,000 and (ii) the Total Leverage Ratio on the
date of the Ocelot Acquisition does not exceed 3.00 to 1.00, calculated based on
LTM Adjusted EBITDA; provided that, for purposes of determining compliance with
the foregoing conditions, LTM Adjusted EBITDA and the Total Leverage Ratio shall
be calculated on a pro forma basis, upon giving effect to the Ocelot
Acquisition, any concurrent repayment of Indebtedness in connection therewith
and any Credit Event in connection therewith; and

 

(g)                          the Administrative Agent shall have received
pay-off and lien release letters from secured creditors of the Ocelot Target
(other than secured parties intended to remain outstanding after the Closing
Date with Indebtedness and Liens permitted by Sections 8.7 and 8.8) setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of the
Ocelot Target) and containing an undertaking to cause to be delivered UCC
termination statements and any other lien release instruments necessary to
release their Liens on the assets of the Ocelot Target, which pay-off and lien
release letters shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

“Ocelot Acquisition Documents” means the Ocelot Acquisition Agreement and the
Bill of Sale, the Assignment and Assumption Agreement, the Intellectual Property
Assignments and the Assignment and Assumption of Leases, in each case as defined
in the Ocelot Acquisition Agreement.

 

“Ocelot R&W Insurance Policy” has the meaning given to the term “R&W Insurance”
in the Onsite Acquisition Agreement.

 

“Ocelot Target” means Onsite Energy Corporation, a Delaware corporation, and its
Subsidiaries (if any).

 

30

--------------------------------------------------------------------------------



 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” is defined in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Participant” is defined in clause (d) of Section 13.2.

 

“Participant Register” is defined in clause (d) of Section 13.2.

 

“Participating Interest” is defined in Section 2.3(e).

 

“Participating Lender” is defined in Section 2.3(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage, Term A Loan
Percentage or Delayed Draw Term Loan Percentage, as applicable; and where the
term “Percentage” is applied on an aggregate basis (including, without
limitation, Section 13.4(c)), such aggregate percentage shall be calculated by
aggregating the separate components of the Revolver Percentage, Term A Loan
Percentage and Delayed Draw Term Loan Percentage, and expressing such components
on a single percentage basis.

 

31

--------------------------------------------------------------------------------



 

“Performance Standby Letters of Credit” shall mean all standby letters of credit
and bank guarantees other than Financial Standby Letters of Credit, as
determined by the Administrative Agent and the L/C Issuer, which determination
shall be conclusive and binding upon the Borrower, the Administrative Agent and
the L/C Issuer absent manifest error.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                        the Acquired Business is in an Eligible Line of
Business and has its primary operations within the United States of America;

 

(b)                         such Acquisition shall be structured as (1) an asset
acquisition by a Borrower or Guarantor of all or substantially all of the assets
of the Person whose assets are being acquired (or all or substantially all of a
line or lines of business of such Person), (2) a merger of the Person to be
acquired and into a Borrower or a Guarantor, with such Borrower or Guarantor as
the surviving corporation in such merger, or (3) a purchase of no less than 100%
of the equity interests of the Person to be acquired by a Borrower or Guarantor;

 

(c)                         the Acquisition shall not be a Hostile Acquisition;

 

(d)                         Reserved.

 

(e)                         the Borrower shall have notified the Administrative
Agent not less than thirty (30) days (or such shorter period of time acceptable
to the Administrative Agent) prior to any such Acquisition and furnished to the
Administrative Agent at such time (i) details as to such Acquisition as are
reasonably satisfactory to the Administrative Agent (including sources and uses
of funds therefor) and (ii) audited financial statements of the Acquired
Business or other financial statements of the Acquired Business as reasonably
satisfactory to the Administrative Agent;

 

(f)                        if a new Subsidiary is formed or acquired as a result
of or in connection with the Acquisition, the Borrower shall comply with the
requirements of Sections 11 and 12 in connection therewith within the time
periods set forth therein to the extent applicable;

 

(g)                          the Borrower shall have delivered to the
Administrative Agent a certificate with covenant compliance calculations
reasonably satisfactory to the Administrative Agent demonstrating that upon
giving effect to the Acquisition, any concurrent repayment of Indebtedness in
connection therewith and any Credit Event in connection therewith, (i) no
Default shall exist, and (ii) the Borrower is in compliance with the financial
covenants contained in Section 8.23 on a pro forma basis (for the
four (4) consecutive Fiscal Quarters most recently then ended for which
financial statements required under Section 8.5 hereof have been delivered to
the Administrative Agent as if the Acquisition occurred on the first day of such
period and upon giving effect to the payment of the purchase price for the
Acquired Business); provided that, in the case of the Total Leverage Ratio, the
Total Leverage Ratio upon giving effect to the Acquisition, any concurrent
repayment of

 

32

--------------------------------------------------------------------------------



 

Indebtedness in connection therewith and any Credit Event in connection
therewith shall not exceed the ratio that is 0.25x less than the then prevailing
Total Leverage Ratio covenant compliance level set forth in Section 8.22;

 

(h)                         upon giving effect to the Acquisition and any Credit
Event in connection therewith, the Borrower shall have not less than $15,000,000
of Liquidity;

 

(i)                          the Acquired Business must have a positive EBITDA
including pro forma cost savings to the extent such cost savings are approved in
the reasonable discretion of the Administrative Agent for the twelve most
recently completed calendar months;

 

(j)                         Reserved; and

 

(k)                         any Earn Out Obligations or Seller Notes incurred in
connection with such Acquisition shall be subordinated to the Secured
Obligations hereunder in a manner reasonably satisfactory to the Administrative
Agent.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party, including without limitation the real property and
improvements thereon owned by any Loan Party subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Prepayment Percentage” is defined in Section 2.8(b)(v) hereof.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” is defined in Section 13.23 hereof.

 

33

--------------------------------------------------------------------------------



 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“R&W Insurance Policy Payment” has the meaning set forth in
Section 2.8(b)(vi) hereof.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Repurchase Conditions” means with respect to any purchase, redemption or other
acquisition or retiring any of the Borrower’s capital stock or other equity
interests (as contemplated by Section 8.12 hereof) (each a “Share Repurchase”),
the following conditions:

 

(i)                          upon giving effect to such Share Repurchase, the
Borrower shall (A) be in compliance with the financial covenants contained in
Section 8.23 on a pro forma basis, calculated using the then prevailing
financial covenant compliance levels permitted as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to be
delivered hereunder, and (B) have Liquidity of not less than $10,000,000;

 

(ii)                          such Share Repurchase together with all other
Share Repurchases made under Section 8.12 following the Closing Date shall not
exceed $8,000,000 in the aggregate;

 

(iii)                           no Default exists or would arise upon giving
effect to such Share Repurchase; and

 

34

--------------------------------------------------------------------------------



 

(iv)                         the Borrower shall have delivered a written
certificate to the Administrative Agent in the form attached hereto as Exhibit J
signed by a Financial Officer of the Borrower (or in such other form acceptable
to the Administrative Agent) certifying that each of the Repurchase Conditions
have been satisfied in connection with such Share Repurchase and setting forth
in reasonable detail the calculations supporting such certifications in respect
of clause (i) of this definition.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided, however, that at any time there are two or more
non-affiliated Lenders that are not Defaulting Lenders, “Required Lenders” must
include at least two non-affiliated Lenders.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than 50% of the total Revolving Credit Exposures of
all Lenders.  To the extent provided in the last paragraph of Section 13.3, the
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided, however, that at
any time there are two or more non-affiliated Lenders having Revolving Credit
Exposures that are not Defaulting Lenders, “Required Revolving Lenders” must
include at least two non-affiliated Lenders.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement.

 

“Restricted Payments” is defined in Section 8.12 hereof.

 

“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated or
expired, the percentage of the total Revolving Credit Exposure then outstanding
held by such Lender.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1/2.2 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof (including, without limitation,
Section 2.15 hereof).  The Borrower and the Lenders acknowledge and agree that
the Revolving Credit Commitments of the Lenders aggregate $50,000,000 on the
Closing Date.

 

“Revolving Credit Commitment Fee” is defined in Section 3.1(a) hereof.

 

35

--------------------------------------------------------------------------------



 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Credit Increase” is defined in Section 2.15 hereof.

 

“Revolving Credit Termination Date” means June 26, 2024, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means S&P Global Ratings.

 

“Scheduled Amortization Amount” means, for any date of determination, an amount
equal to the sum of the next four (4) principal payments on the Term Loans to
become due pursuant to Section 2.7(a) and (b) following such date of
determination.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated as of
October 1, 2018 among the Loan Parties and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.

 

“Seller Note” means any promissory note or notes issued by a Loan Party to the
seller in respect of any Permitted Acquisition as partial consideration in
connection with such Permitted Acquisition.

 

“Share Repurchase” is defined in the definition of “Repurchase Conditions”.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

 

36

--------------------------------------------------------------------------------



 

“Subordinated Debt” means, collectively, (i) all Seller Notes and Earn Out
Obligations permitted under Section 8.7(k) and (l), respectively, and (ii) all
other Indebtedness which is subordinated in right of payment to the prior
payment of the Secured Obligations pursuant to subordination provisions approved
in writing by the Administrative Agent in its reasonable discretion and is
otherwise pursuant to documentation that is, which is in an amount that is, and
which contains interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies and other material terms that are in
form and substance, in each case reasonably satisfactory to the Administrative
Agent.

 

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association or other entity (x) more than 50% of the outstanding
Voting Stock of which is at the time directly or indirectly owned by or (y) that
is otherwise under the Control of, such Person or by any one or more other
entities which are themselves subsidiaries of such Person.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Supported QFC” is defined in Section 13.23 hereof.

 

“Surety” means, collectively, any surety party to a Bonding Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Depositary” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.

 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Swingline Lender or an Affiliate of the Swingline Lender,
as depositary (in such capacity, the “Sweep Depositary”), pursuant to which the
Swingline Lender is authorized (a) to make advances of Swingline Loans
hereunder, the proceeds of which are deposited by the Swing Lender into a
designated account of the Borrower maintained at the Sweep Depositary, and
(b) to accept as prepayments of the Swingline Loans hereunder proceeds of excess
targeted balances held in such designated account at the Sweep Depositary, which
cash management arrangement is subject to such agreement(s) and on such terms
acceptable to the Sweep Depositary and the Swing Lender.

 

“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 2.2(b).

 

“Swingline Lender” means BMO Harris Bank N.A., in its capacity as the Lender of
Swingline Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.2.

 

37

--------------------------------------------------------------------------------



 

“Swingline Lender’s Quoted Rate” is defined in Section 2.2(b).

 

“Swingline Sublimit” means $15,000,000, as reduced pursuant to the terms hereof.

 

“Swingline Loan” and “Swingline Loans” each is defined in Section 2.2(b).

 

“Swing Note” is defined in Section 2.10.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Loan” is defined in Section 2.1(a) and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term A Loan
hereunder.

 

“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term A Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1/2.2
attached hereto, as the same may be reduced or modified at any time or from time
to time pursuant to the terms hereof (including, without limitation,
Section 2.15 hereof).  The Borrower and the Lenders acknowledge and agree that
the Term A Loan Commitments of the Lenders aggregate $100,000,000 on the Closing
Date.

 

“Term A Loan Percentage” means, for each Lender, the percentage of the Term A
Loan Commitments represented by such Lender’s Term A Loan Commitment or, if the
Term A Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term A Loans then
outstanding.

 

“Term A Note” is defined in Section 2.10.

 

“Term Loan” means, collectively, the Term A Loans, the Delayed Draw Term Loans
and, unless the context shall otherwise require, Incremental Term Loans, and as
so defined, includes a Base Rate Loan or a Eurodollar Loan, each of which is a
“type” of Term Loan hereunder.

 

“Term Loan Facility” means the credit facility for the Term A Loans, the Delayed
Draw Term Loans and, unless the context shall otherwise require, the Incremental
Term Loans described in Section 2.1 and Section 2.15, respectively.

 

“Term A Loan Maturity Date” means June 26, 2024.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period” means, at any time the same is to be determined, the four
(4) consecutive Fiscal Quarters of the Borrower and its Subsidiaries most
recently ended.

 

38

--------------------------------------------------------------------------------



 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all Seller Notes and all Earn Out Obligations and other future payment
obligations subject to the occurrence of any contingency (provided that, in the
case of any future payment subject to a contingency, such shall be considered
part of the Total Consideration to the extent of the reserve, if any, required
under GAAP to be established in respect thereof by any Loan Party or any
Subsidiary of a Loan Party), (c) the fair market value of any equity securities,
including any warrants or options therefor, delivered in connection with any
Acquisition, (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, an amount
equal to (a) the sum (but without duplication) of (i) all Indebtedness of the
Borrower and its Subsidiaries at such time described in clauses (a)-(f), both
inclusive, of the definition thereof, and (ii) all Indebtedness of any other
Person of the types described in clauses (a)-(f), both inclusive, of the
definition thereof, which is directly or indirectly Guaranteed by the Borrower
or any of its Subsidiaries or which the Borrower or any of its Subsidiaries has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which the Borrower or any of its Subsidiaries has otherwise assured a
creditor against loss, minus (b)  Unrestricted Cash then held by the Borrower
and its Subsidiaries that is either in deposit accounts maintained by the
Administrative Agent or deposit accounts subject to account control agreements
for the benefit of the Administrative Agent (in form and substance reasonably
satisfactory to the Administrative Agent and effective to grant “control” (as
defined under the applicable state’s Uniform Commercial Code) to the
Administrative Agent over such account) in an amount not to exceed $10,000,000,
provided, however, that for the avoidance of doubt, obligations of the Borrower
or any of its Subsidiaries with respect to Performance Standby Letters of Credit
shall be excluded from the calculation of Total Funded Debt.

 

“Total Leverage Ratio” means, as of the last day of any Test Period, the ratio
of (a) Total Funded Debt of the Borrower and its Subsidiaries as of the last day
of such Test Period to (b) Adjusted EBITDA of the Borrower and its Subsidiaries
for such Test Period.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

39

--------------------------------------------------------------------------------



 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness or with equity securities of the
Borrower described in clause (d) of the definition of Excluded Equity Issuances;
provided that any Capital Expenditures financed under the Revolving Facility
shall be considered Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unrestricted Cash” means, at any time the same is to be determined, all cash
and cash equivalents of the Loan Parties on deposit with a financial institution
and readily accessible by a Loan Party.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” is defined in Section 13.23 hereof.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                             Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

 

40

--------------------------------------------------------------------------------



 

Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided.  Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.

 

Section 1.3.                             Change in Accounting Principles.  If,
after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.5 and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

 

For the avoidance of doubt, (i) notwithstanding any change in GAAP after the
Closing Date that would require lease obligations that would be treated as
operating leases as of the Closing Date to be classified and accounted for as
Capital Leases or otherwise reflected on the Borrower’s

 

41

--------------------------------------------------------------------------------



 

consolidated balance sheet, such obligations shall continue to be excluded from
the definition of Indebtedness and the definition of Capital Lease and (ii) any
lease that was entered into after the date of this Agreement that would have
been considered an operating lease under GAAP in effect as of the Closing Date
shall be treated as an operating lease for all purposes under this Agreement and
the other Loan Documents, and obligations in respect thereof shall be excluded
from the definition of Indebtedness for Borrowed Money and the definition of
Capital Lease.

 

Section 1.4.                            
Divisions.                                          For all purposes under the
Loan Documents, in connection with any Division (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

 

SECTION 2.                                             THE FACILITIES.

 

Section 2.1.                                Term Loan Facilities.  (a) (i) On
the Closing Date, the aggregate principal amount of the “Delayed Draw Term
Loans” outstanding under the Existing Credit Agreement (the “Existing Delayed
Draw Term Loans”) shall be deemed to have been, and hereby is, converted into a
portion of the outstanding Term A Loans (as hereinafter defined) hereunder in
like amount, without constituting a novation, and shall constitute a portion of
the Term A Loans for all purposes hereunder and under the other Loan Documents. 
The Loan Parties hereby represent, warrant, agree, covenant and confirm that as
of the Closing Date they have no defense, set off, claim or counterclaim against
the Administrative Agent, any of the Lenders or any other Person with respect to
their Obligations in respect of the Existing Delayed Draw Term Loans.  Subject
to the terms and conditions hereof, each Lender, by its acceptance hereof,
severally agrees to make a loan (together with the outstanding Existing Delayed
Draw Term Loans so converted, individually a “Term A Loan” and collectively for
all the Lenders the “Term A Loans”) in U.S. Dollars to the Borrower in an
aggregate principal amount equal to such Lender’s Term A Loan Commitment.  The
Term A Loans shall be advanced in a single Borrowing on the Closing Date and
shall be made ratably by the Lenders in proportion to their respective Term A
Loan Percentages, at which time the Term A Loan Commitments shall expire;
provided, that, with respect to any Continuing Lender holding a portion of the
Existing Delayed Draw Term Loans, such Continuing Lender’s commitment to lend a
portion of the Term A Loans to the Borrower on the Closing Date shall be deemed
satisfied in an amount equal to its portion of the then outstanding Existing
Delayed Draw Term Loans.  As provided in Section 2.6(a) hereof, the Borrower may
elect that the Term A Loans, or any other Term Loans, be outstanding as Base
Rate Loans or Eurodollar Loans, it being understood that, notwithstanding any
provision hereof to the contrary, the Term A Loans shall initially be Eurodollar
Loans with an Interest Period of one month.  No amount repaid or prepaid on the
Term A Loans, or any other Term Loans, may be borrowed again.

 

(ii)                                 Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Delayed Draw Term Loan” and collectively for all the Lenders
the “Delayed Draw Term Loans”) in U.S. Dollars to the Borrower from time to time
during the Delayed Draw Term Loan Availability Period in an aggregate

 

42

--------------------------------------------------------------------------------



 

principal amount not to exceed such Lender’s Delayed Draw Term Loan Commitment. 
The Delayed Draw Term Loans shall be made ratably by the Lenders in proportion
to their respective Delayed Draw Term Loan Percentages, at which time the
Delayed Draw Term Loan Commitments shall expire to the extent contemplated by
the immediately following sentence.  The principal amount of the Delayed Draw
Term Loans shall permanently reduce the amount available under the Delayed Draw
Term Loan Commitments, and no amount repaid or prepaid on any Delayed Draw Term
Loan may be borrowed again.  As provided in Section 2.6(a) hereof, the Borrower
may elect that the Delayed Draw Term Loans be outstanding as Base Rate Loans or
Eurodollar Loans.  Each Borrowing of Delayed Draw Term Loans shall be in a
minimum amount of $10,000,000, and there shall be no more than five
(5) Borrowings of the Delayed Draw Term Loans during the Delayed Draw Term Loan
Availability Period.

 

Section 2.2.                             Revolving Facility.

 

(a)                                 Revolving Credit Commitments.  On the
Closing Date, the aggregate principal amount of the “Revolving Loans”
outstanding under the Existing Credit Agreement (the “Existing Revolving
Loans”), if any, shall be deemed to have been, and hereby is, converted into a
portion of the outstanding Revolving Loans (as hereinafter defined) hereunder in
like amount, without constituting a novation, and shall constitute a portion of
the Revolving Loans for all purposes hereunder and under the other Loan
Documents.  The Loan Parties hereby represent, warrant, agree, covenant and
confirm that as of the Closing Date they have no defense, set off, claim or
counterclaim against the Administrative Agent, any of the Lenders or any other
Person with respect to their Obligations in respect of the Existing Revolving
Loans.  Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (together with the
Existing Revolving Loans, so converted, individually a “Revolving Loan” and
collectively for all the Lenders the “Revolving Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date.  The sum of
the aggregate principal amount of Revolving Loans, Swingline Loans, and L/C
Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time.  Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages.  As provided in Section 2.6(a), the Borrower may elect that each
Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans. 
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.

 

(b)                                  Swingline Loans. (i) Generally.  Subject to
the terms and conditions hereof, as part of the Revolving Facility, the
Swingline Lender may, in its sole discretion, make loans in U.S. Dollars to the
Borrower under the Swingline (individually a “Swingline Loan” and collectively
the “Swingline Loans”) which shall not in the aggregate at any time outstanding
exceed the Swingline Sublimit.  Swingline Loans may be availed of from time to
time and borrowings thereunder may be repaid and used again during the period
ending on the Revolving Credit Termination Date.  Except to the extent the
Swingline Lender agrees to a lower amount, each Swingline Loan shall be in a
minimum amount of $100,000 or such greater amount which is an integral multiple
of $50,000; provided that, for the avoidance of doubt, the foregoing minimum
amounts shall not apply to

 

43

--------------------------------------------------------------------------------



 

Swingline Loans made pursuant to a Sweep to Loan Arrangement.  Each Swingline
Loan shall bear interest until maturity (whether by acceleration or otherwise)
at a rate per annum equal to either (x) the rate per annum for Base Rate Loans
under the Revolving Facility as from time to time in effect or (y) the Swingline
Lender’s Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed) pursuant to subsection (ii) below.  Interest on each
Swingline Loan shall be due and payable by the Borrower on each Interest Payment
Date and on the Revolving Credit Termination Date.

 

(ii)                                    Requests for Swingline Loans.  The
Borrower shall give the Administrative Agent prior notice (which may be written
or oral) no later than 3:00 p.m. (Chicago time) on the date upon which the
Borrower requests that any Swingline Loan be made, of the amount and date of
such Swingline Loan, and, if applicable, the Interest Period requested
therefor.  The Administrative Agent shall promptly advise the Swingline Lender
of any such notice received from the Borrower.  Thereafter, the Swingline Lender
shall notify the Administrative Agent (who shall thereafter promptly notify the
Borrower) whether or not it has elected to make such Swingline Loan.  If the
Swingline Lender agrees to make such Swingline Loan, it may in its discretion
quote an interest rate to the Borrower at which the Swingline Lender would be
willing to make such Swingline Loan available to the Borrower for the Interest
Period so requested (the rate so quoted for a given Interest Period being herein
referred to as “Swingline Lender’s Quoted Rate”).  The Borrower acknowledges and
agrees that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Swingline
Lender’s Quoted Rate for the full amount requested by the Borrower for such
Swingline Loan, the Swingline Lender’s Quoted Rate shall be deemed immediately
withdrawn.  If the Swingline Lender’s Quoted Rate is not accepted or otherwise
does not apply, such Swingline Loan shall bear interest at the rate per annum
for Base Rate Loans under the Revolving Facility as from time to time in
effect.  Subject to the terms and conditions hereof, the proceeds of each
Swingline Loan extended to the Borrower shall be deposited or otherwise wire
transferred to the Borrower’s Designated Disbursement Account or as the
Borrower, the Administrative Agent, and the Swingline Lender may otherwise
agree.  Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swingline Lender to make Swingline Loans shall be subject to
all of the terms and conditions of this Agreement (provided that the Swingline
Lender shall be entitled to assume that the conditions precedent to an advance
of any Swingline Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

 

(iii)                                     Refunding Swingline Loans.  Without
regard to the notice requirements of Section 2.6(a) or minimum borrowing amounts
under Section 2.5 and in its sole and absolute discretion, the Swingline Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swingline Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swingline Loans outstanding on
the date such notice is given (which Loans shall thereafter bear interest as
provided for in Section 2.4(a)).  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swingline Lender, in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated

 

44

--------------------------------------------------------------------------------



 

by the Administrative Agent), before 12:00 Noon (Chicago time) on the Business
Day following the day such notice is given.  The Administrative Agent shall
promptly remit the proceeds of such Borrowing to the Swingline Lender to repay
the outstanding Swingline Loans.

 

(iv)                                   Participation in Swingline Loans.  If any
Lender refuses or otherwise fails to make a Revolving Loan when requested by the
Swingline Lender pursuant to Section 2.2(b)(iii) above (because an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower or otherwise), such Lender will, by the time and in the manner such
Revolving Loan was to have been funded to the Swingline Lender, purchase from
the Swingline Lender an undivided participating interest in the outstanding
Swingline Loans in an amount equal to its Revolver Percentage of the aggregate
principal amount of Swingline Loans that were to have been repaid with such
Revolving Loans.  From and after the date of any such purchase, the parties
hereto hereby acknowledge and agree that such Swingline Loans shall thereafter
bear interest as Base Rate Loans as provided for in
Section 2.2(b)(i)(x) above).  Each Lender that so purchases a participation in a
Swingline Loan shall thereafter be entitled to receive its Revolver Percentage
of each payment of principal received on the Swingline Loan and of interest
received thereon accruing from the date such Lender funded to the Swingline
Lender its participation in such Loan.  The several obligations of the Lenders
under this Section shall be absolute, irrevocable, and unconditional under any
and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any other Lender, or any other Person whatsoever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or by any reduction or termination of the Commitments of any
Lender, and each payment made by a Lender under this Section shall be made
without any offset, abatement, withholding, or reduction whatsoever.

 

(v)                                  Sweep to Loan Arrangement. So long as a
Sweep to Loan Arrangement is in effect, and subject to the terms and conditions
thereof, Swingline Loans may be advanced and prepaid hereunder notwithstanding
any notice, minimum amount, or funding and payment location requirements
hereunder for any advance of Swingline Loans or for any prepayment of any
Swingline Loans.  The making of any such Swingline Loans shall otherwise be
subject to the other terms and conditions of this Agreement.  The Swingline
Lender shall have the right in its sole discretion to suspend or terminate the
making and/or prepayment of Swingline Loans pursuant to such Sweep to Loan
Arrangement with notice to the Sweep Depositary and the Borrower (which may be
provided on a same-day basis), whether or not any Default exists.  The Swingline
Lender shall not be liable to the Borrower or any other Person for any losses
directly or indirectly resulting from events beyond the Swingline Lender’s
reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

 

Section 2.3.                             Letters of Credit.

 

(a)                                 General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Facility, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrower or for the account of the Borrower and one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. 
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer

 

45

--------------------------------------------------------------------------------



 

for such Lender’s Revolver Percentage of the amount of each drawing thereunder
and, accordingly, Letters of Credit shall constitute usage of the Revolving
Credit Commitment of each Lender pro rata in an amount equal to its Revolver
Percentage of the L/C Obligations then outstanding. Notwithstanding anything
herein to the contrary, the Existing Letters of Credit shall each constitute a
“Letter of Credit” herein for all purposes of this Agreement with the applicable
Borrower or Subsidiary as the applicant therefor, to the same extent, and with
the same force and effect as if the Existing Letters of Credit had been issued
under this Agreement at the request of the Borrower.

 

(b)                                  Applications.  At any time before the
Revolving Credit Termination Date, the L/C Issuer shall, at the request of the
Borrower, issue one or more Letters of Credit in U.S. Dollars, in a form
satisfactory to the L/C Issuer, with expiration dates no later than the earlier
of 12 months from the date of issuance (or which are cancelable not later than
12 months from the date of issuance and each renewal) or ten (10) days prior to
the Revolving Credit Termination Date (except to the extent the Borrower
delivers Cash Collateral as set forth below), in an aggregate face amount as set
forth above, upon the receipt of an application duly executed by the Borrower
and, if such Letter of Credit is for the account of one of its Subsidiaries,
such Subsidiary for the relevant Letter of Credit, in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”).  If any L/C Issuer issues or has issued any Letter of Credit
with an expiration date that occurs after the date ten (10) days prior to the
Revolving Credit Termination Date (or the expiration date of which is
automatically extended to a date after the date ten (10) days prior to the
Revolving Credit Termination Date), the Borrower shall, not later than the date
ten (10) days prior to the Revolving Credit Termination Date, deliver to the
Administrative Agent, without notice or demand, Cash Collateral in an amount
equal to 105% of the face amount of each such Letter of Credit, to be held in
accordance with Section 9.4 hereof.  Notwithstanding anything contained in any
Application to the contrary:  (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 3.1(b), (ii) except as otherwise
provided herein or in Sections 2.8, 2.13 or 2.14, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, except
as otherwise provided for in Section 2.6(c), the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 or 360 days, as the case may be, and the actual number of days elapsed as
further set forth in Section 2.4(a) hereof).  If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Administrative Agent or the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after ten (10) days prior to the
Revolving Credit Termination Date (except to the extent Cash Collateralized as
provided above), (ii) the Revolving Credit Commitments have been terminated, or
(iii) an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit.  The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit

 

46

--------------------------------------------------------------------------------



 

increasing the amount, or extending the expiration date, thereof at the request
of the Borrower subject to the conditions of Section 7 and the other terms of
this Section.

 

(c)                     The Reimbursement Obligations.  Subject to
Section 2.3(b), the obligation of the Borrower to reimburse the L/C Issuer for
all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement shall be made by no later than 12:00 Noon (Chicago time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid, by no later than 12:00 Noon (Chicago time) on the following Business Day,
in immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois, or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.

 

(d)                     Obligations Absolute.  The Borrower’s obligation to
reimburse L/C Obligations shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement and
the relevant Application under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, or the L/C Issuer
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the L/C Issuer;
provided that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination.  In furtherance of

 

47

--------------------------------------------------------------------------------



 

the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(e)                     The Participating Interests.  Each Lender (other than
the Lender acting as L/C Issuer in issuing the relevant Letter of Credit), by
its acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation for each such day and (ii) from the
date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day.  Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.  The several obligations of the Participating
Lenders to the L/C Issuer under this Section shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or by any reduction or termination of any Commitment of any
Lender, and each payment by a Participating Lender under this Section shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(f)                     Indemnification.  The Participating Lenders shall, to
the extent of their respective Revolver Percentages, indemnify the L/C Issuer
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such L/C Issuer’s gross negligence
or willful

 

48

--------------------------------------------------------------------------------



 

misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it.  The obligations of the Participating
Lenders under this subsection (f) and all other parts of this Section shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(g)       Manner of Requesting a Letter of Credit.  The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower, and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form acceptable to the Administrative Agent and the L/C Issuer,
in each case, together with the fees called for by this Agreement.  The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice (and the L/C Issuer shall be entitled to
assume that the conditions precedent to any such issuance, extension, amendment
or increase have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders) and the L/C Issuer shall promptly
notify the Administrative Agent and the Lenders of the issuance of the Letter of
Credit so requested.

 

(h)                     Replacement of the L/C Issuer.  The L/C Issuer may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced L/C Issuer, and the successor L/C Issuer.  The
Administrative Agent shall notify the Lenders of any such replacement of the
L/C Issuer.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
L/C Issuer.  From and after the effective date of any such replacement (i) the
successor L/C Issuer shall have all the rights and obligations of the L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require.  After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

Section 2.4.                   Applicable Interest Rates.

 

(a)                    Base Rate Loans.  Each Base Rate Loan made or maintained
by a Lender shall bear interest (computed on the basis of a year of 365 or
366 days, as the case may be (360 days, in the case of clause (c) of the
definition of Base Rate relating to the LIBOR Quoted Rate), and the actual days
elapsed on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

(b)                     Eurodollar Loans.  Each Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days

 

49

--------------------------------------------------------------------------------



 

and actual days elapsed) on the unpaid principal amount thereof from the date
such Loan is advanced or continued, or created by conversion from a Base Rate
Loan, until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Adjusted LIBOR applicable for
such Interest Period, payable by the Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).

 

(c)                     Rate Determinations.  The Administrative Agent shall
determine each interest rate applicable to the Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 2.5.                   Minimum Borrowing Amounts; Maximum Eurodollar
Loans.  Except for Swingline Loans (which are governed by Section 2.2(b)(i)) and
refundings of Swingline Loans with Revolving Loans pursuant to
Section 2.2(b)(iii), each Borrowing of Base Rate Loans advanced under a Facility
shall be in a minimum amount of $100,000.  Each Borrowing of Eurodollar Loans
advanced, continued or converted under a Facility shall be in an amount equal to
$150,000 or such greater amount which is an integral multiple of $150,000. 
Without the Administrative Agent’s consent, there shall not be more than five
(5) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

Section 2.6.                   Manner of Borrowing Loans and Designating
Applicable Interest Rates.

 

(a)                    Notice to the Administrative Agent.  Except for Swingline
Loans (which are governed by Section 2.2(b)(i)) and refundings of Swingline
Loans with Revolving Loans pursuant to Section 2.2(b)(iii), the Borrower shall
give notice to the Administrative Agent by no later than 12:00 Noon (Chicago
time):  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice of a new Borrowing. 
Thereafter, subject to the terms and conditions hereof, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 2.5, a portion thereof, as follows:  (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower.  The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 Noon (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion. 
All such notices

 

50

--------------------------------------------------------------------------------



 

concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Event of Default then exists.  The Borrower
agrees that the Administrative Agent may rely on any such telephonic, telecopy
or other telecommunication notice given by any person the Administrative Agent
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)                     Notice to the Lenders.  The Administrative Agent shall
give prompt telephonic, telecopy or other telecommunication notice to each
Lender of any notice from the Borrower received pursuant to Section 2.6(a) above
and, if such notice requests the Lenders to make Eurodollar Loans, the
Administrative Agent shall give notice to the Borrower and each Lender by like
means of the interest rate applicable thereto promptly after the Administrative
Agent has made such determination.

 

(c)                     Borrower’s Failure to Notify.  If the Borrower fails to
give notice pursuant to Section 2.6(a) above of the continuation or conversion
of any outstanding principal amount of a Borrowing of Eurodollar Loans before
the last day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with
Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.  In the event the Borrower fails to give notice pursuant to
Section 2.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 Noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Facility (or, at the option of the Swingline
Lender, under the Swingline) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.

 

(d)                     Disbursement of Loans.  Not later than
1:00 p.m. (Chicago time) on the date of any requested advance of a new
Borrowing, subject to Section 7, each Lender shall make available its Loan
comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in Chicago, Illinois (or at such
other location as the Administrative Agent shall designate).  The Administrative
Agent shall make the proceeds of each new Borrowing received from each Lender
available to the Borrower at the Administrative Agent’s principal office in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate), by depositing or wire transferring such proceeds to the credit of
the Designated Disbursement Account of the Borrower requesting the Loan or as
the Borrower and the Administrative Agent may otherwise agree.

 

51

--------------------------------------------------------------------------------



 

(e)                     Administrative Agent Reliance on Lender Funding.  Unless
the Administrative Agent shall have been notified by a Lender prior to (or, in
the case of a Borrowing of Base Rate Loans, by 1:00 p.m.  (Chicago time) on) the
date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 4.5 so that the Borrower will have no
liability under such Section with respect to such payment.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

Section 2.7.                   Payment and Maturity of Loans.

 

(a)                    Scheduled Payments of Term A Loans.  The Borrower shall
make principal payments on the Term A Loans in installments of $2,500,000 on the
last day of each Fiscal Quarter of the Borrower ending prior to the Term A Loan
Maturity Date, commencing with the Fiscal Quarter ending September 27, 2019 (as
such amount may be reduced from time to time pursuant to the terms of
Section 2.8), with a final payment of all principal and interest not sooner paid
on the Term A Loans due and payable on the Term A Loan Maturity Date.  Each such
principal payment shall be applied to the Lenders holding the Term A Loans pro
rata based upon their Term A Loan Percentages.

 

(b)                     Scheduled Payments of Delayed Draw Term Loans.  The
Borrower shall make principal payments on such Delayed Draw Term Loans in
installments on the last day of each Fiscal Quarter of the Borrower ending prior
to the Delayed Draw Term Loan Maturity Date, commencing with the first full
Fiscal Quarter ending after the initial Borrowing of Delayed Draw Term Loans
hereunder, with the amount of each such principal installment to equal two and
one half of one percentage (2.50%) of the aggregate outstanding principal
balance of such Delayed Draw Term Loans as of the day such installment is to be
paid.  All principal and interest not sooner paid on the Delayed Draw Term Loans
shall be due and payable on the Delayed Draw Term Loan

 

52

--------------------------------------------------------------------------------



 

Maturity Date.  Each principal payment made pursuant to this
Section 2.7(b) shall be applied to the Delayed Draw Term Loans held by each
Lender pro rata based upon their Delayed Draw Term Loan Percentages.

 

(c)                                  Revolving Loans and Swingline Loans.  Each
Revolving Loan and Swingline Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Revolving
Credit Termination Date.

 

Section 2.8.                   Prepayments.

 

(a)                    Optional.  Subject to Section 2.2(b)(v), the Borrower may
prepay the Loans in whole or in part (but, if in part, then:  (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Sections 2.2(b) and 2.5 remains outstanding) upon not less
than three (3) Business Days prior notice by the Borrower to the Administrative
Agent in the case of any prepayment of a Borrowing of Eurodollar Loans and
notice delivered by the Borrower to the Administrative Agent no later than
12:00 Noon (Chicago time) on the date of prepayment in the case of a Borrowing
of Base Rate Loans (or, in any case, such shorter period of time then agreed to
by the Administrative Agent), without penalty or premium (except amounts due
under Section 4.5) such prepayment to be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans or Eurodollar Loans or
Swingline Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts due the Lenders under Section 4.5.

 

(b)                     Mandatory.  (i) If at any time the sum of the unpaid
principal balance of the Swingline Loans, Revolving Loans, and the
L/C Obligations then outstanding shall be in excess of the aggregate Revolving
Credit Commitments then in effect, the Borrower shall immediately and without
notice or demand pay over the amount of the excess to the Administrative Agent
for the account of the Lenders as and for a mandatory prepayment on such
Obligations, with each such prepayment first to be applied to the Swingline
Loans and Revolving Loans until paid in full with any remaining balance to be
held by the Administrative Agent in the Collateral Account as security for the
L/C Obligations.

 

(ii)                     If the Borrower or any Subsidiary shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property, then the Borrower shall promptly notify
the Administrative Agent of such proposed Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by the
Borrower or such Subsidiary in respect thereof) and, promptly upon receipt by
the Borrower or such Subsidiary of the Net Cash Proceeds of such Disposition or
Event of Loss, the Borrower shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds; provided that (x) so
long as no Default then exists, this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of an Event of
Loss so long as such Net Cash Proceeds are applied to reinvest in fixed or
capital assets used or useful in the Borrower’s or another Loan Party’s business
in accordance with this paragraph, (y) this subsection shall not require any
such prepayment with respect to Net Cash Proceeds received on account of
Dispositions during any Fiscal Year of the Borrower not exceeding $200,000 in
the

 

53

--------------------------------------------------------------------------------



 

aggregate so long as no Default then exists, and (z) in the case of any
Disposition not covered by clause (y) above and any Event of Loss, so long as no
Default then exists, if the Borrower states in its notice of such event that the
Borrower or the relevant Subsidiary intends to reinvest, within 180 days of the
applicable Disposition or Event of Loss, as applicable, the Net Cash Proceeds
thereof in fixed or capital assets used or useful in the Borrower’s or another
Loan Party’s business, then the Borrower shall not be required to make a
mandatory prepayment under this subsection in respect of such Net Cash Proceeds
to the extent such Net Cash Proceeds are actually reinvested in such assets with
such 180-day period.  Promptly after the end of such 180-day period, the
Borrower shall notify the Administrative Agent whether the Borrower or such Loan
Party has reinvested such Net Cash Proceeds in such assets, and, to the extent
such Net Cash Proceeds have not been so reinvested, the Borrower shall promptly
prepay the Obligations in the amount of such Net Cash Proceeds not so
reinvested.  If the Administrative Agent or the Required Lenders so request, all
proceeds of such Disposition or Event of Loss shall be deposited with the
Administrative Agent (or its agent) and held by it in the Collateral Account. 
So long as no Default exists, the Administrative Agent is authorized to disburse
amounts representing such proceeds from the Collateral Account to or at the
Borrower’s direction for application to or reimbursement for the costs of
reinvesting in such assets.

 

(iii)                  If after the Closing Date any Loan Party shall issue new
equity securities (whether common or preferred stock or otherwise), other than
Excluded Equity Issuances, the Borrower shall promptly notify the Administrative
Agent of the estimated Net Cash Proceeds of such issuance to be received by or
for the account of such Loan Party in respect thereof.  Promptly upon receipt by
such Loan Party of Net Cash Proceeds of such issuance, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds.  The Borrower acknowledges that its performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 8.11
(Maintenance of Subsidiaries) or Section 9.1(i) (Change of Control) or any other
terms of the Loan Documents.

 

(iv)       If after the Closing Date any Loan Party shall issue any
Indebtedness, other than Indebtedness permitted by Section 8.7 hereof, the
Borrower shall promptly notify the Administrative Agent of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of such Loan
Party in respect thereof.  Promptly upon receipt by such Loan Party of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Lenders for any breach of Section 8.7 or any other terms of
the Loan Documents.

 

(v)                     Within three (3) Business Days after receipt of the
Borrower’s year-end audited financial statements, and in any event within
125 days after the end of each Fiscal Year of the Borrower (commencing with the
Fiscal Year of the Borrower ending on or about December 31, 2020), the Borrower
shall prepay the Obligations by an amount equal to 50% (the “Prepayment
Percentage”) of Excess Cash Flow of the Borrower and its Subsidiaries for such
Fiscal Year less the aggregate amount of voluntary prepayments of principal of
Term Loans and voluntary prepayments of principal of Revolving Loans (to the
extent such voluntary prepayment of Revolving Loans is accompanied by a
concurrent permanent reduction of the Revolving Credit Commitment) made by the
Borrower pursuant to Section 2.8(a) hereof; provided, however, that

 

54

--------------------------------------------------------------------------------



 

the Prepayment Percentage shall be reduced to 25% for any Fiscal Year of the
Borrower with respect to which the Total Leverage Ratio as of the last day of
such Fiscal Year of the Borrower (as evidenced by financial statements and
compliance certificates provided to the Administrative Agent for the relevant
Fiscal Year in accordance with Section 8.5 hereof) is less than 2.0 to 1.0;
provided further, however, that the Prepayment Percentage shall be reduced to 0%
for any Fiscal Year of the Borrower with respect to which the Total Leverage
Ratio as of the last day of such Fiscal Year of the Borrower (as evidenced by
financial statements and compliance certificates provided to the Administrative
Agent for the relevant Fiscal Year in accordance with Section 8.5 hereof) is
less than 1.0 to 1.0.

 

(vi)                      If after the Closing Date, (A) the Borrower or any
other Loan Party shall receive any payment in connection with a claim under the
Luna R&W Insurance Policy or any similar insurance policy issued in connection
with any Acquisition (but in any event excluding any amounts so received that
are applied, or to be applied, by the Borrower or such other Loan Party for the
purpose of (i) payment of (or reimbursement of payments made for) claims and
settlements to third Persons that are not Affiliates of a Loan Party, or
(ii) covering any out-of-pocket expenses (including out-of-pocket legal expenses
and any taxes) incurred by the Borrower or such other Loan Party in connection
with obtaining such insurance payment or remediating any damages caused by any
matter related to such claim under such insurance policy) (each such payment, a
“R&W Insurance Policy Payment”), then the Borrower shall, within three
(3) Business Days after receipt thereof, prepay the Obligations in an aggregate
amount equal to 100% of the amount of such R&W Insurance Policy Payment.

 

(vii)              The amount of each such prepayment under clauses (ii), (iii),
(iv), (v) and (vi) of this Section 2.8(b) shall be applied (A) first to the
outstanding Term Loans (to be applied on a ratable basis among the Term A Loans,
the Delayed Draw Term Loans and Incremental Term Loans (if any) based on the
outstanding principal amounts thereof) until paid in full and (B) then, without
a reduction of the Revolving Credit Commitments, to the Swingline Loans and
Revolving Loans until paid in full with any remaining balance to be held by the
Administrative Agent in the Collateral Account as security for the L/C
Obligations in accordance with Section 9.4.  Unless the Borrower otherwise
directs, prepayments of Loans under this Section 2.8(b) shall be applied first
to Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire.  Each prepayment of Loans under this Section 2.8(b) shall be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans or Eurodollar Loans or Swingline Loans, accrued interest thereon
to the date of prepayment together with any amounts due the Lenders under
Section 4.5.

 

(c)                     Generally.  Any amount of Swingline Loans and Revolving
Loans paid or prepaid before the Revolving Credit Termination Date may, subject
to the terms and conditions of this Agreement, be borrowed, repaid and borrowed
again.  No amount of the Term Loans paid or prepaid may be reborrowed, and, in
the case of any partial prepayment, such prepayment shall be applied to the
remaining payments on the relevant Term Loans in the inverse order of maturity.

 

Section 2.9.                   Default Rate.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as

 

55

--------------------------------------------------------------------------------



 

well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and Reimbursement Obligations, letter of credit
fees and other amounts at a rate per annum equal to:

 

(a)                        for any Base Rate Loan or any Swingline Loan bearing
interest based on the Base Rate, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect;

 

(b)                         for any Eurodollar Loan or any Swingline Loan
bearing interest at the Swingline Lender’s Quoted Rate, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such Event of Default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

(c)                         for any Reimbursement Obligation, the sum of 2.0%
plus the amounts due under Section 2.3 with respect to such Reimbursement
Obligation;

 

(d)                         for any Letter of Credit, the sum of 2.0% plus the
Letter of Credit Fee due under Section 3.1(b) with respect to such Letter of
Credit; and

 

(e)                         for any other amount owing hereunder not covered by
clauses (a) through (d) above, the sum of 2% plus the Applicable Margin plus the
Base Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.10.                   Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)                     The Administrative Agent shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)                     The entries maintained in the accounts maintained
pursuant to subsections (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to

 

56

--------------------------------------------------------------------------------



 

maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                     Any Lender may request that its Loans be evidenced by a
promissory note or notes in the forms of Exhibit D-1 (in the case of its Term A
Loan and referred to herein as a “Term A Note”), D-2 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), D-3 (in the case
of its Swingline Loans and referred to herein as a “Swing Note”) or D-4 (in the
case of its Delayed Draw Term Loan and referred to herein as a “Delayed Draw
Term Note”), as applicable (the Term A Notes, Revolving Notes, Swing Note and
Delayed Draw Term Notes being hereinafter referred to collectively as the
“Notes” and individually as a “Note”).  In such event, the Borrower shall
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Term Loan, Commitment, or
Swingline Sublimit, as applicable.  Thereafter, the Loans evidenced by such Note
or Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 13.2) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 13.2,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

 

Section 2.11.                   Commitment Terminations.

 

Optional Credit Terminations.  The Borrower shall have the right at any time and
from time to time, upon three (3) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments and/or the
Delayed Draw Term Loan Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $500,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages and/or Delayed Draw Term Loan Percentages, as the case may
be, provided that the Revolving Credit Commitments may not be reduced to an
amount less than the sum of the aggregate principal amount of Swingline Loans,
Revolving Loans, and L/C Obligations then outstanding.  Any termination of the
Revolving Credit Commitments below the L/C Sublimit or the Swingline Sublimit
then in effect shall reduce the L/C Sublimit and Swingline Sublimit, as
applicable, by a like amount.  The Administrative Agent shall give prompt notice
to each Lender of any such termination of the Revolving Credit Commitments
and/or Delayed Draw Term Loan Commitments.  Any termination of the Commitments
pursuant to this Section may not be reinstated.

 

Section 2.12.                   Replacement of Lenders.  If any Lender requests
compensation under Section 4.4, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.7, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.2), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.1 or Section 4.4)

 

57

--------------------------------------------------------------------------------



 

and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                         the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 13.2;

 

(ii)                          such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in L/C Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.5 as if the Loans owing to it were prepaid rather than
assigned) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                          in the case of any such assignment resulting from
a claim for compensation under Section 4.4 or payments required to be made
pursuant to Section 4.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                         such assignment does not conflict with applicable
law; and

 

(v)                         in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.13.                   Defaulting Lenders.

 

(a)                    Defaulting Lender Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                          Waivers and Amendments.  Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)                          Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 13.7 hereto shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer or the
Swingline Lender

 

58

--------------------------------------------------------------------------------



 

hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.14; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with their Percentages of the relevant Commitments
without giving effect to Section 2.13(a)(iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.13(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                           Certain Fees.

 

(A)                          No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)                         Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

59

--------------------------------------------------------------------------------



 

(C)                         With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                         Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Percentages of the relevant
Commitments (calculated without regard to such Defaulting Lender’s Commitments)
but only to the extent that (x) the conditions set forth in Section 7.1 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Loans and interests in L/C Obligations and Swingline Loans of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. 
Subject to Section 13.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                         Cash Collateral; Repayment of Swingline Loans.  If
the reallocation described in clause (iv) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to them hereunder or under law, (x) first, prepay Swingline Loans in
an amount equal to the Swing Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)                     Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, the Swingline Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their respective Percentages of the relevant
Commitments (without giving effect to Section 2.13(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that

 

60

--------------------------------------------------------------------------------



 

except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                     New Swingline Loans/Letters of Credit.  So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no L/C Issuer shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.14.                   Cash Collateral for Fronting Exposure  At any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.13(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                    Grant of Security Interest.  The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the L/C
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower shall, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                     Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.14 or
Section 2.13 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                     Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce any L/C Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.14(c) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and
each L/C Issuer that there exists excess Cash Collateral; provided that, subject
to Section 2.14, the Person providing Cash Collateral and each L/C Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

61

--------------------------------------------------------------------------------



 

Section 2.15.                   Increase in Revolving Credit Commitments and
Incremental Term Loans.  The Borrower may, on any Business Day prior to the
Revolving Credit Termination Date, increase the aggregate amount of the
Revolving Credit Commitments (the “Revolving Credit Increase”) and/or borrow one
or more additional term loans (the “Incremental Term Loans”) by delivering an
Increase Request substantially in the form attached hereto as Exhibit E or in
such other form acceptable to the Administrative Agent at least
five (5) Business Days prior to the desired effective date of such increase or
the making of such term loan(s) (the “Increase”) identifying any proposed
additional Lender(s), if any, which additional Lender(s) shall, to the extent
such consent would be required under Section 13.3, in the case of an additional
Lender providing a Revolving Credit Commitment, be reasonably acceptable to the
Administrative Agent (or additional Revolving Credit Commitments or Incremental
Term Loans, as applicable, for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)) or Incremental Term Loan(s) (or additional amount of its Term
Loan Commitment(s)), as applicable; provided, however, that (i) the aggregate
amount of all such Increases shall not exceed $100,000,000, (ii) any such
Increase shall be in an amount not less than $5,000,000, (iii) no Default shall
exist at the time of the effective date of the Increase after giving effect to
such Increase as fully-drawn and giving pro forma effect to the use of proceeds
thereof, (iv) the Borrower shall be in compliance on a pro forma basis (after
giving effect to such Increase as fully-drawn) with all financial covenants in
Section 8.23 hereof, calculated using the required covenant compliance levels
for the next succeeding determination period, provided that the Total Leverage
Ratio shall be no greater than 0.25x less than the then required Total Leverage
Ratio under Section 8.23(a), and (v) all representations and warranties
contained in Section 6 hereof shall be true and correct in all material respects
on the effective date of such Increase.  The effective date (the “Increase
Date”) of the Increase shall be agreed upon by the Borrower and the
Lender(s) providing such increase).  With respect to an Increase in the
Revolving Credit Commitments as described above, on the Increase Date, the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
in an amount sufficient such that after giving effect to such advance(s) or
loan(s) and the prepayment of Loans by any Lender(s) whose commitment is not
increased, each Lender shall have outstanding its Revolver Percentage of
Revolving Loans.  It shall be a condition to such effectiveness that if any
Eurodollar Loans are outstanding under the Revolving Facility on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date (to the extent necessary to allocate such outstanding Eurodollar Loans in
accordance with the Percentage of each Lender after giving effect to the related
Increase) and the Borrower shall pay any amounts owing to the Lenders pursuant
to Section 4.5 hereof.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent relating to any Increase.  Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment or make Incremental Term Loans and no Lender’s
Revolving Credit Commitment shall be increased without its consent thereto, and
each Lender may at its option, unconditionally and without cause, decline to
increase its Revolving Credit Commitment or make Incremental Term Loans.

 

The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans, the Delayed Draw Term Loans and the Term A
Loans, and (b) Incremental Term Loans shall have (i) a final maturity date no
earlier than that of the Delayed Draw Term Loans and the Term A Loans and (ii) a
weighted average life not less than the then remaining weighted average life to
maturity of the Delayed Draw Term Loans and the Term A

 

62

--------------------------------------------------------------------------------



 

Loans, provided that, except as set forth above, the terms and conditions
applicable to Incremental Term Loans (including interest rates and amortization
applicable thereto) shall be determined by the Borrower, the Administrative
Agent and the Lenders providing such Incremental Term Loans.

 

Commitments in respect of Incremental Term Loans and increases in Revolving
Credit Commitment shall become Commitments (or in the case of an increase in the
Revolving Credit Commitment to be provided by an existing Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15.

 

SECTION 3.                                             FEES.

 

Section 3.1.                   Fees.

 

(a)                    Revolving Credit Commitment Fee.  The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a commitment fee (the “Revolving Credit
Commitment Fee”) at the rate per annum equal to the Applicable Margin (computed
on the basis of a year of 360 days and the actual number of days elapsed) times
the daily amount by which the aggregate Revolving Credit Commitments exceeds the
principal amount of Revolving Loans and L/C Obligations then outstanding;
provided, however, that the principal amount of Swingline Loans shall be deemed
usage of the Revolving Credit Commitment of the Swingline Lender for purposes of
this Section.  Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the Closing Date) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

 

(b)                     Letter of Credit Fees.  On the date of issuance or
extension, or increase in the amount, of any Letter of Credit pursuant to
Section 2.3, the Borrower shall pay to the L/C Issuer for its own account a
fronting fee with respect to such Letter of Credit as agreed to in writing
between the Borrower and the applicable L/C Issuer.  Quarterly in arrears, on
the last day of each March, June, September, and December, commencing on the
first such date occurring after the Closing Date, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Revolver Percentages, a letter of credit fee (the “Letter of Credit Fee”)
at a rate per annum equal to the Applicable Margin (computed on the basis of a
year of 360 days and the actual number of days elapsed) in effect during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter.  In addition, the Borrower shall pay to
the L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

 

63

--------------------------------------------------------------------------------



 

(c)                     Administrative Agent Fees.  The Borrower shall pay to
the Administrative Agent, for its own use and benefit, the fees agreed to
between the Administrative Agent and the Borrower in a fee letter dated as of
the date hereof, or as otherwise agreed to in writing between them.

 

(d)                     Delayed Draw Term Loan Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Delayed Draw Term Loan Percentages a commitment fee at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) multiplied by the daily
undrawn amount of the aggregate Delayed Draw Term Loan Commitments, commencing
on the Closing Date, and continuing through and including the last day of the
Delayed Draw Term Loan Availability Period.  Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
Closing Date) and on the last day of the Delayed Draw Term Loan Availability
Period, unless the Delayed Draw Term Loan Commitments are terminated in whole on
an earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                   Taxes.

 

(a)                    Certain Defined Terms.  For purposes of this Section, the
term “Lender” includes the Administrative Agent (to the extent it receives
payments hereunder or under any other Loan Document in its capacity as such) any
L/C Issuer and the term “applicable law” includes FATCA.

 

(b)                     Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                     Payment of Other Taxes by the Loan Parties.  The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                     Indemnification by the Loan Parties.  The Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to

 

64

--------------------------------------------------------------------------------



 

amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate setting forth in reasonable
detail the basis for and amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                     Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes or Other Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.2(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                    Evidence of Payments.  As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section, such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                      Status of Lenders.  (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

65

--------------------------------------------------------------------------------



 

(ii)                     Without limiting the generality of the foregoing,

 

(A)                          any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
properly completed and duly executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                          in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
duly executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, properly completed and duly
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits”, “other income” or other applicable article of such tax
treaty;

 

(ii)                          properly completed and duly executed copies of IRS
Form W-8ECI;

 

(iii)                           in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and duly executed copies of
IRS Form W-8BEN; or

 

(iv)                         to the extent a Foreign Lender is not the
beneficial owner, properly completed and duly executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is
classified as a partnership for U.S. federal income tax purposes and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a

 

66

--------------------------------------------------------------------------------



 

U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                          if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                     Treatment of Certain Refunds.  If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) such indemnified party incurred in connection with
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable

 

67

--------------------------------------------------------------------------------



 

net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                      Survival.  Each party’s obligations under this
Section shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 4.2.                   Change of Law.  Notwithstanding any other
provisions of this Agreement or any other Loan Document, if at any time any
Change in Law makes it unlawful for any Lender to make or continue to maintain
any Eurodollar Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans.  The Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

 

Section 4.3.                   Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  (a) If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

(i)                          the Administrative Agent determines that deposits
in U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

(ii)                          the Required Lenders advise the Administrative
Agent that (A) LIBOR as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period or (B) that the making or funding of
Eurodollar Loans become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

(b)                     Effect of Benchmark Transition Event. (i) Benchmark
Replacement.  Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a

 

68

--------------------------------------------------------------------------------



 

Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement.  Notwithstanding anything to the contrary herein
or any other Loan Document, such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment.  No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 4.3(b) will occur prior to the
applicable Benchmark Transition Start Date.

 

(ii)                      Benchmark Replacement Conforming Changes. In
connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes under any amendment entered into in accordance with
Section 4.3(b)(i) and, notwithstanding anything to the contrary herein or in any
other Loan Document, such Benchmark Replacement Conforming Changes will become
effective under any such amendment without any further action or consent of any
other party to this Agreement.  Any further Benchmark Replacement Conforming
Changes may be effectuated under one or more amendments entered into in
accordance with Section 13.3.

 

(iii)                      Notices; Standards for Decisions and Determinations. 
The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 4.3(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent demonstrable error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this
Section 4.3(b).

 

(iv)                      Benchmark Unavailability Period.  Upon the Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period, the
Borrower may revoke any request for a Borrowing of Eurocurrency Loans,
conversion to or continuation of Eurodollar Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have  converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans.  During any Benchmark
Unavailability Period, the component of the Base Rate based upon the LIBOR
Quoted Rate will not be used in any determination of the Base Rate.

 

69

--------------------------------------------------------------------------------



 

Section 4.4.                   Increased Costs.

 

(a)                    Increased Costs Generally.  If any Change in Law shall:

 

(i)                         impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR) or any L/C Issuer;

 

(ii)                         subject any Recipient to any Taxes (other than
(A) Indemnified Taxes and (B)  Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                         impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                     Capital Requirements.  If any Lender or L/C Issuer
determines that any Change in Law affecting such Lender or L/C Issuer or any
lending office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or L/C Issuer’s capital
or on the capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any L/C Issuer, to a level below that
which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                     Certificates for Reimbursement.  A certificate of a
Lender or L/C Issuer setting forth in reasonable detail the basis for its
reimbursement claim and the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in

 

70

--------------------------------------------------------------------------------



 

subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

 

(d)                     Delay in Requests.  Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that such
Lender or L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s or
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

 

Section 4.5.                   Funding Indemnity.  If any Lender shall incur any
loss, cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swingline Loan bearing interest at the Swingline Lender’s Quoted Rate or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

 

(a)                        any payment, prepayment or conversion of a Eurodollar
Loan or such Swingline Loan on a date other than the last day of its Interest
Period,

 

(b)                         any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan or such Swingline Loan, or to convert a Base Rate Loan into a
Eurodollar Loan or such Swingline Loan on the date specified in a notice given
pursuant to Section 2.6(a) or 2.2(b),

 

(c)                         any failure by the Borrower to make any payment of
principal on any Eurodollar Loan or such Swingline Loan when due (whether by
acceleration or otherwise), or

 

(d)                         any acceleration of the maturity of a Eurodollar
Loan or such Swingline Loan as a result of the occurrence of any Event of
Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

Section 4.6.                   Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as

 

71

--------------------------------------------------------------------------------



 

if each Lender had actually funded and maintained each Eurodollar Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

Section 4.7.                   Lending Offices; Mitigation Obligations.  Each
Lender may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified in its Administrative Questionnaire (each a
“Lending Office”) for each type of Loan available hereunder or at such other of
its branches, offices or affiliates as it may from time to time elect and
designate in a written notice to the Borrower and the Administrative Agent.   If
any Lender requests compensation under Section 4.4, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.1,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.1 or 4.4, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.                   Place and Application of Payments.  All payments
of principal of and interest on the Loans and the Reimbursement Obligations, and
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate per annum
equal to:  (i) from the date the distribution was made to

 

72

--------------------------------------------------------------------------------



 

the date two (2) Business Days after payment by such Lender is due hereunder, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day.

 

Section 5.2.                   Non-Business Days.  Subject to the definition of
Interest Period, if any payment hereunder becomes due and payable on a day which
is not a Business Day, the due date of such payment shall be extended to the
next succeeding Business Day on which date such payment shall be due and
payable.  In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.

 

Section 5.3.                   Payments Set Aside. To the extent that any
payment by or on behalf of the Borrower or any other Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day.

 

Section 5.4.                   Account Debit.  The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with BMO Harris Bank N.A. for the amounts from time to time
necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.

 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.1.                   Organization and Qualification.  Each Loan Party
is duly organized, validly existing, and in good standing as a corporation,
limited liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified

 

73

--------------------------------------------------------------------------------



 

and in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

 

Section 6.2.                   Subsidiaries.  Each Subsidiary that is not a Loan
Party is duly organized, validly existing, and in good standing under the laws
of the jurisdiction in which it is organized, has full and adequate power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.  Schedule 6.2 hereto identifies each
Subsidiary (including Subsidiaries that are Loan Parties), the jurisdiction of
its organization, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by any Loan Party and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary  are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents or
otherwise permitted by this Agreement.  There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.  The Inactive Subsidiaries have no or
only de minimis assets or business operations and generate no revenue.

 

Section 6.3.                   Authority and Validity of Obligations.  Each Loan
Party has full right and authority to enter into this Agreement and the other
Loan Documents executed by it, to make the borrowings herein provided for (in
the case of the Borrower), to guarantee the Secured Obligations (in the case of
each Guarantor), to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  The
Loan Documents delivered by the Loan Parties and their Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of such Loan Parties and their Subsidiaries enforceable
against each of them in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party

 

74

--------------------------------------------------------------------------------



 

or any of their respective Property, in each case where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, or (c) result in the creation or imposition of any
Lien on any Property of any Loan Party or any Subsidiary of a Loan Party other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

 

Section 6.4.                   Use of Proceeds; Margin Stock.  The Borrower
shall use the proceeds of (a) the Term A Loans to (i) refinance certain
indebtedness of the Borrower under the Existing Credit Agreement and of the
Ocelot Target, (ii) fund certain fees and expenses associated with the closing
of this Agreement and the Ocelot Acquisition and (iii) finance a portion of the
Total Consideration paid in respect of the Ocelot Acquisition, (b) the Revolving
Facility to (i) refinance certain existing indebtedness of the Loan Parties,
(ii) fund certain fees and expenses associated with the closing of this
Agreement, (iii) provide for working capital, (iv) finance Capital Expenditures
and Permitted Acquisitions, and (v) finance other general corporate purposes of
the Borrower and its Subsidiaries, and (c) the Delayed Draw Term Loans to
finance Permitted Acquisitions and associated fees and expenses during the life
of this Agreement.  No Loan Party nor any of its Subsidiaries is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Loan Parties and their
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

 

Section 6.5.                   Financial Reports.  The consolidated balance
sheet of the Loan Parties and their Subsidiaries as at December 28, 2018, and
the related consolidated statements of income, retained earnings and cash flows
of the Loan Parties and their Subsidiaries for the Fiscal Year then ended, and
accompanying notes thereto, which financial statements are accompanied by the
audit report of Crowe LLP, independent public accountants, and the unaudited
interim consolidated balance sheet of the Loan Parties and their Subsidiaries as
at the Fiscal Quarter ended on or about March 29, 2019, and the related
consolidated statements of income, retained earnings and cash flows of the Loan
Parties and their Subsidiaries for the one (1) Fiscal Quarter then ended,
heretofore furnished to the Administrative Agent, fairly present in all material
respects the consolidated financial condition of the Loan Parties and their
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  No Loan Party nor any of its Subsidiaries has contingent
liabilities which are material to it that are required to be disclosed by GAAP
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5.

 

Section 6.6.                   No Material Adverse Change.  Since December 28,
2018, there has been no change in the condition (financial or otherwise) or
business prospects of any Loan Party or any Subsidiary of a Loan Party except
those occurring in the ordinary course of business, none of which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

75

--------------------------------------------------------------------------------



 

Section 6.7.                   Full Disclosure.  (a) The statements and
information furnished to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable.

 

(b)                     As of the Closing Date, the information included in the
Beneficial Ownership Certification most recently delivered to the Administrative
Agent by the Borrower on or prior to the Closing Date is true and correct in all
respects.

 

Section 6.8.                   Trademarks, Franchises, and Licenses.  The Loan
Parties and their Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

 

Section 6.9.                   Governmental Authority and Licensing.  The Loan
Parties and their Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect.  No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the any Loan
Party, threatened.

 

Section 6.10.                   Good Title.  The Loan Parties and their
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of the
Loan Parties and their Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business),
subject to no Liens other than such thereof as are permitted by Section 8.8. As
of the Closing Date, no Loan Party owns any real property other than as
described on Schedule 6.10.

 

Section 6.11.                   Litigation and Other Controversies.  There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of any Loan Party threatened, against any Loan
Party or any Subsidiary of a Loan Party or any of their respective Property
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.12.                   Taxes.  All U.S. federal, state income and other
material Tax returns required to be filed by any Loan Party or any Subsidiary of
a Loan Party in any jurisdiction have, in fact, been filed, and all Taxes upon
any Loan Party or any Subsidiary of a Loan Party or upon any of their respective
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such Taxes, if any, (i) as are being contested
in good faith and by

 

76

--------------------------------------------------------------------------------



 

appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided or (ii) solely with respect to Taxes other than U.S. federal Taxes, the
imposition of which would not reasonably be expected to result in a Material
Adverse Effect.  No Loan Party knows of any proposed additional Tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for Taxes on the books of each Loan Party and each of its Subsidiaries
have been made for all open years, and for its current fiscal period.

 

Section 6.13.                   Approvals.  No authorization, consent, license
or exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party or any Subsidiary of a Loan Party of any Loan Document, except
for (i) such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect and (ii) filings which are
necessary to perfect the security interests under the Collateral Documents.

 

Section 6.14.                   Affiliate Transactions.  No Loan Party nor any
of its Subsidiaries is a party to any contracts or agreements with any of its
Affiliates that is not a Loan Party on terms and conditions which are less
favorable to such Loan Party or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

 

Section 6.15.                   Investment Company.  No Loan Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.                   ERISA.  (a) Each Loan Party and each other
member of its Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.  No Loan Party nor any of its
Subsidiaries has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

(b)                     As of the Closing Date, the Borrower is not and will not
be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to the Borrower’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement.

 

Section 6.17.                   Compliance with Laws.  (a) The Loan Parties and
their Subsidiaries are in compliance with all Legal Requirements applicable to
or pertaining to their Property or business operations, where any
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(b)                     Except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that:

 

77

--------------------------------------------------------------------------------



 

(i) the Loan Parties and their Subsidiaries, and each of the Premises, comply in
all material respects with all applicable Environmental Laws; (ii) the Loan
Parties and their Subsidiaries have obtained, maintain and are in compliance
with all approvals, permits, or authorizations of Governmental Authorities
required for their operations and each of the Premises; (iii) the Loan Parties
and their Subsidiaries have not, and no Loan Party has knowledge of any other
Person who has, caused any Release, threatened Release or disposal of any
Hazardous Material at, on, or from any of the Premises in any material quantity
and, to the knowledge of each Loan Party, none of the Premises are adversely
affected by any such Release, threatened Release or disposal of a Hazardous
Material; (iv) the Loan Parties and their Subsidiaries are not subject to and
have no notice or knowledge of any Environmental Claim involving any Loan Party
or any Subsidiary of a Loan Party or any of the Premises, and there are no
conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for such an Environmental Claim; (v) none of the
Premises contain and have contained any:  (1) underground storage tanks,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facilities as defined pursuant to any
Environmental Law, or (5) sites on or nominated for the National Priority List
or similar state list; (vi) the Loan Parties and their Subsidiaries have not
used a material quantity of any Hazardous Material and have conducted no
Hazardous Material Activity at any of the Premises; (vii) none of the Premises
are subject to any, and no Loan Party has knowledge of any imminent restriction
on the ownership, occupancy, use or transferability of the Premises in
connection with any (1) Environmental Law or (2) Release, threatened Release or
disposal of a Hazardous Material; (viii) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons; and (ix) the Loan Parties and
their Subsidiaries have no knowledge of any capital expenditures necessary to
bring the Premises or their respective business or equipment into compliance
with Environmental Laws.  The Loan Parties have delivered to the Administrative
Agent complete and accurate copies of all material environmental reports,
studies, assessments and investigation results in the Loan Parties’ possession
or control and that relate to any Loan Party’s or Subsidiary’s operations or to
any of the Premises.

 

(c)                     Each Loan Party and each of its Subsidiaries is in
material compliance with all Anti-Corruption Laws.  Each Loan Party and each of
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by each Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws. 
No Loan Party nor any Subsidiary has made a payment, offering, or promise to
pay, or authorized the payment of, money or anything of value (i) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (ii) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (iii) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Loan Party or such Subsidiary or to any other
Person, in violation of any Anti-Corruption Laws.

 

Section 6.18.                   OFAC.  (a) Each Loan Party is in compliance  in
all material respects with the requirements of all OFAC Sanctions Programs
applicable to it, (b) each Subsidiary of each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan

 

78

--------------------------------------------------------------------------------



 

Party and its Affiliates and Subsidiaries necessary for the Administrative
Agent, the L/C Issuer, and the Lenders to comply with all applicable OFAC
Sanctions Programs, and (d) no Loan Party nor any of its Subsidiaries nor, to
the knowledge of any Loan Party, any officer, director or Affiliate of any Loan
Party or any of its Subsidiaries, is a Person, that is, or is owned or
controlled by Persons that are, (i) the target of any OFAC Sanctions Programs or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of any OFAC Sanctions Programs.

 

Section 6.19.                                 Labor Matters.  There are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary of a
Loan Party pending or, to the knowledge of any Loan Party, threatened that
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 6.19, as of the Closing Date there are
no collective bargaining agreements in effect between any Loan Party or any
Subsidiary of a Loan Party and any labor union; and as of the Closing Date no
Loan Party nor any of its Subsidiaries is under any obligation to assume any
collective bargaining agreement to or conduct any negotiations with any labor
union with respect to any future collective bargaining agreements.  Following
the Closing Date no Loan Party is under any obligation to assume any collective
bargaining agreement or to conduct any negotiations with any labor union with
respect to any future collective bargaining agreement except, in each case, as
could not reasonably be expected to have a Material Adverse Effect.  Each Loan
Party and its Subsidiaries have remitted on a timely basis all amounts required
to have been withheld and remitted (including withholdings from employee wages
and salaries relating to income tax, employment insurance, and pension plan
contributions), goods and services tax and all other amounts which if not paid
when due could result in the creation of a Lien against any of its Property,
except for Liens permitted by Section 8.8.

 

Section 6.20.                   Other Agreements.  No Loan Party nor any of its
Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.                   Solvency.  Upon giving effect to the initial
Credit Event on the Closing Date (if any) and the transactions contemplated
hereby, the Loan Parties and their Subsidiaries, on a consolidated basis, are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.

 

Section 6.22.                   No Default.  No Default has occurred and is
continuing.

 

Section 6.23.                   No Broker Fees. No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Loan Parties hereby agree to indemnify the
Administrative Agent, the L/C Issuer, and the Lenders against, and agree that
they will hold the Administrative Agent, the L/C Issuer, and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

Section 6.24.                   Security Documents.  (a) The Security Agreement
is effective to create in favor of the Administrative Agent, acting on behalf of
the holders of the Secured Obligations,

 

79

--------------------------------------------------------------------------------



 

legal, valid and enforceable Liens on, and security interests in, the Collateral
(as defined in the Security Agreement) and, (i) when financing statements and
other filings in appropriate form are filed in the appropriate offices, and
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral (as defined in the Security Agreement) with respect to which a
security interest may be perfected only by possession or control, the Liens
created by the Security Agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Collateral (as defined in the Security Agreement) (other than (A) the
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) and (B) such
Collateral (as defined in the Security Agreement) in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction or in respect of which perfection is not required at such
time by this Agreement or the Security Agreement), in each case subject to no
Liens other than those permitted by Section 8.8 hereof.

 

(b)                     When (i) the Security Agreement or a short form thereof
is filed in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and (ii) financing statements and other filings
in appropriate form are filed in the applicable offices, the Liens created by
such Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor), in each case
subject to no Liens other than those permitted by Section 8.8 hereof.

 

Section 6.25.                   Bonding Capacity.  The Borrower and its
Subsidiaries have available bonding capacity under one or more Bonding
Agreements in an amount sufficient to operate their respective businesses in the
ordinary course.  The Borrower and its Subsidiaries are in compliance in all
material respects with all terms and conditions set forth in each Bonding
Agreement and no default has occurred thereunder.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                   All Credit Events.  At the time of each Credit
Event hereunder:

 

(a)                                                        each of the
representations and warranties set forth herein and in the other Loan Documents
shall be and remain true and correct in all material respects as of said time
(where not already qualified by materiality, otherwise in all respects), except
to the extent the same expressly relate to an earlier date, in which case they
shall be true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date;

 

(b )                        no Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

(c)                         after giving effect to such extension of credit the
aggregate principal amount of all Swingline Loans, Revolving Loans and L/C
Obligations outstanding under this Agreement shall not exceed the Revolving
Credit Commitments then in effect;

 

80

--------------------------------------------------------------------------------



 

(d)                         in the case of a Borrowing (other than a Swingline
Loan pursuant to a Sweep to Loan Arrangement or a refunding of a Swingline Loan
with a Revolving Loan pursuant to Section 2.2(b)(iii)) the Administrative Agent
shall have received the notice required by Section 2.6, in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 3.1, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 3.1; and

 

(e)                         such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

 

(f)                        additionally, in the case of a Borrowing of a Delayed
Draw Term Loan, the Administrative Agent shall have received immediately prior
to giving effect to any such Delayed Draw Term Loan, satisfactory evidence that,
upon giving effect to the Delayed Draw Term Loan and any Credit Event in
connection therewith, the Loan Parties shall be in compliance with the financial
covenants contained in Section 8.22 on a pro forma basis, calculated using the
required covenant compliance levels for the next succeeding determination period
and, that the Total Leverage Ratio shall be no greater than 0.25x less than the
then prevailing Total Leverage Ratio covenant compliance level set forth in
Section 8.22.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (d), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Revolving Facility, in
the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or other condition set forth above that may then exist.

 

Section 7.2.                   Effective Date.  The obligations of the Lenders
to make Loans and of the L/C Issuer to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 13.3):

 

(a )                        the Administrative Agent shall have received this
Agreement duly executed by the Loan Parties, the L/C Issuer, and the Lenders;

 

(b)                         if requested by any Lender, the Administrative Agent
shall have received for such Lender such Lender’s duly executed Notes of the
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.10;

 

(c)                         the Administrative Agent shall have received the
Master Reaffirmation Agreement duly executed by the relevant Loan Parties,
together with, to the extent not

 

81

--------------------------------------------------------------------------------



 

previously delivered, (i) copies of stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary constituting
Collateral (limited in the case of any first tier Foreign Subsidiary to 66% of
the Voting Stock and 100% of any other equity interests as provided in
Section 12.1) as of the Closing Date, (ii) stock powers executed in blank and
undated for the Collateral consisting of the certificated stock or other equity
interest in each Subsidiary, (iii) UCC financing statements to be filed against
each Loan Party, as debtor, in favor of the Administrative Agent, as secured
party, and (iv) patent, trademark, and copyright collateral agreements to the
extent requested by the Administrative Agent;

 

(d)                         the Administrative Agent shall have received
evidence of insurance for the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent;

 

(e)                         the Administrative Agent shall have received copies
of each Loan Party’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(f)                        the Administrative Agent shall have received copies
of resolutions of each Loan Party’s board of directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Loan Party’s behalf,
all certified in each instance by an authorized officer;

 

(g)                         the Administrative Agent shall have received copies
of the certificates of good standing for each Loan Party (dated no earlier than
30 days prior to the date hereof, or such earlier date as the Administrative
Agent may agree to in its discretion) from the office of the secretary of the
state of its incorporation or organization and of each state in which it is
qualified to do business as a foreign corporation or organization;

 

(h)                         Reserved;

 

(i)                          Reserved;

 

(j)                         the Administrative Agent shall have received the
initial fees called for by Section 3.1;

 

(k)                         Reserved;

 

(l)                          the Administrative Agent shall have received
evidence of completion of due diligence with respect to the Ocelot Target
reasonably satisfactory to the Administrative Agent;

 

(m)                        the Administrative Agent shall have received such
evaluations and certifications as it may reasonably require in order to satisfy
itself as to the value of the

 

82

--------------------------------------------------------------------------------



 

Collateral, the financial condition of the Loan Parties and their Subsidiaries,
and the lack of material contingent liabilities of the Loan Parties and their
Subsidiaries, including, to the extent required by the Administrative Agent, and
without limitation, (i) audited annual financial statements (including an income
statement, a balance sheet, and a cash flow statement) of the Borrower (and its
Subsidiaries) for the prior three (3) Fiscal Years, (ii) unaudited quarterly
financial statements (including an income statement, a balance sheet, and a cash
flow statement) of each of the Borrower (and its Subsidiaries) for each Fiscal
Quarter ended within the prior three (3) Fiscal Years, (iii) five (5) year
projected financial statements of the Borrower (and its Subsidiaries), and
(iv) reviewed Fiscal Year 2018 and CPA prepared Fiscal Year 2017 and Fiscal Year
2016 financial statements of the Ocelot Target;

 

(n)                         the Administrative Agent shall be satisfied that
there has been no Material Adverse Effect with respect to (i) the Borrower and
its Subsidiaries (taken as a whole) since the most recently completed audit on
or about December 28, 2018 and (ii) the Ocelot Target since the most recently
completed reviewed Financial Statements on June 30, 2018;

 

(o)                         the Administrative Agent shall have received
calculations evidencing that (i) the Borrower and its Subsidiaries’ Adjusted
EBITDA for the most recently ended twelve (12) months (“LTM”) for which
financial statements are available on the Closing Date is at least $39,000,000
and (ii) the Total Leverage Ratio on or about the Closing Date does not exceed
3.00 to 1.00, calculated based on LTM Adjusted EBITDA; provided that, for
purposes of determining compliance with the foregoing conditions, LTM Adjusted
EBITDA and the Total Leverage Ratio shall be calculated on a pro forma basis
upon giving effect to the Ocelot Acquisition, any concurrent repayment of
Indebtedness in connection therewith and the initial Credit Event on the Closing
Date;

 

(p)                         the Administrative Agent shall have received
financing statement, tax, and judgment lien search results against each Loan
Party and its Property evidencing the absence of Liens thereon except as
permitted by Section 8.8;

 

(q)                         Reserved;

 

(r)                         the Administrative Agent shall have received the
favorable written opinion of counsel to each Loan Party, in form and substance
satisfactory to the Administrative Agent;

 

(s)                         (i) each of the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) including,
without limitation, the information described in Section 13.24; and the
Administrative Agent shall have received a fully executed Internal Revenue
Service Form W-9 (or its equivalent) for the Borrower and each other Loan Party,
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership

 

83

--------------------------------------------------------------------------------



 

Regulation, sufficiently in advance of the Closing Date, any Lender that has
requested, in a written notice to the Borrower, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied);

 

(t)                         the Administrative Agent shall have received a
reasonably satisfactory solvency certificate of the Borrower and its
Subsidiaries on a consolidated basis upon giving effect to the initial Credit
Event on the Closing Date (if any) and the transactions contemplated hereby,
certified as of the Closing Date by an authorized representative of the
Borrower; and

 

(u)                         Reserved; and

 

(v)                     the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.3:

 

Section 8.1.                                Maintenance of Business.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, preserve and maintain
its existence, except as otherwise provided in Section 8.10(c); provided,
however, that nothing in this Section shall prevent the Borrower from dissolving
any of its Subsidiaries if such action is, in the reasonable business judgment
of the Borrower, desirable in the conduct of its business and is not
disadvantageous in any material respect to the Lenders.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, preserve and keep in force and
effect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights, and other proprietary rights necessary to the
proper conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.2.                   Maintenance of Properties.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain, preserve, and keep
its property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person.

 

Section 8.3.                   Taxes and Assessments.  Each Loan Party shall
duly pay and discharge, and shall cause each of its Subsidiaries to duly pay and
discharge, all Taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that (i) the same are
being

 

84

--------------------------------------------------------------------------------



 

contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor or
(ii) solely with respect to Taxes other than U.S. Federal Taxes, the imposition
of the same would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.4.                   Insurance.  (a) Each Loan Party shall insure and
keep insured, and shall cause each of its Subsidiaries to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks (including, without limitation, flood hazard insurance with respect to
all Premises subject to a Mortgage that is in a special flood hazard zone, from
such providers, on such terms and in such amounts as required by the Flood
Disaster Protection Act as amended from time to time or as otherwise reasonably
required by the Lenders), and in such amounts, as are insured by Persons
similarly situated and operating like Properties, but in no event at any time in
an amount less than the replacement value of the Collateral.  Each Loan Party
shall also maintain, and shall cause each of its Subsidiaries to maintain,
insurance with respect to the business of such Loan Party and its Subsidiaries,
covering commercial general liability, statutory worker’s compensation and
occupational disease, statutory structural work act liability, and business
interruption and such other risks with good and responsible insurance companies,
in such amounts and on such terms as the Administrative Agent shall reasonably
request, but in any event as and to the extent usually insured by Persons
similarly situated and conducting similar businesses.  The Loan Parties shall in
any event maintain insurance on the Collateral to the extent required by the
Collateral Documents.  All such policies of insurance shall contain satisfactory
mortgagee/lender’s loss payable endorsements, naming the Administrative Agent
(or its security trustee) as mortgagee or a loss payee, assignee or additional
insured, as appropriate, as its interest may appear, and showing only such other
loss payees, assignees and additional insureds as are reasonably satisfactory to
the Administrative Agent.  Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than thirty (30) days’
(ten (10) days’ in the case of nonpayment of insurance premiums) prior written
notice to the Administrative Agent in the event of cancellation of the policy
for any reason whatsoever and a clause specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Loan Party or any Subsidiary of a Loan Party, or the owner of the
premises or Property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy.  The Borrower shall deliver to the
Administrative Agent (i) on the Closing Date and at such other times as the
Administrative Agent shall reasonably request, certificates evidencing the
maintenance of insurance required hereunder, (ii) prior to the termination of
any such policies, certificates evidencing the renewal thereof, and
(iii) promptly following request by the Administrative Agent, copies of all
insurance policies of the Loan Parties and their Subsidiaries.  The Borrower
also agrees to deliver to the Administrative Agent, promptly as rendered, true
copies of all reports made in any reporting forms to insurance companies.

 

Section 8.5.                   Financial Reports.  The Loan Parties shall, and
shall cause each of their Subsidiaries to, maintain proper books of records and
accounts reasonably necessary to prepare financial statements required to be
delivered pursuant to this Section 8.5 in accordance with GAAP and shall furnish
to the Administrative Agent (and the Administrative Agent hereby agrees to
forward to each of the Lenders):

 

85

--------------------------------------------------------------------------------



 

(a)                        as soon as available, and in any event no later than
45 days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, a copy of the consolidated balance sheet of the
Loan Parties and their Subsidiaries as of the last day of such Fiscal Quarter
and the consolidated statements of income, retained earnings, and cash flows of
the Loan Parties and their Subsidiaries for the Fiscal Quarter and for the
Fiscal Year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and Fiscal Year-end audit adjustments)
and certified to by a Financial Officer of the Borrower together with Fiscal
Quarter consolidated backlog reports;

 

(b)                         as soon as available, and in any event no later than
120 days after the last day of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Loan Parties and their
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Loan Parties and their Subsidiaries for the Fiscal Year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of Crowe LLP or
another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Administrative Agent, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly, in all material respects, in accordance
with GAAP the consolidated financial condition of the Loan Parties and their
Subsidiaries as of the close of such Fiscal Year and the results of their
operations and cash flows for the Fiscal Year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances, together
with Fiscal Quarter consolidated backlog reports, it being understood that,
notwithstanding the foregoing, any such opinion may include qualifications
relating to (i) an upcoming maturity date under this Agreement or (ii) potential
inability to satisfy a financial maintenance covenant with respect to a future
date or in a future period.

 

(c)                         promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of any Loan Party’s or any of its
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

 

(d)                         promptly after receipt thereof, a copy of each audit
made by any regulatory agency of the books and records of any Loan Party or any
Subsidiary of a Loan Party or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to any Loan Party or any
Subsidiary of a Loan Party or their respective business;

 

(e)                         as soon as available, and in any event no later than
90 days after the end of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating business

 

86

--------------------------------------------------------------------------------



 

plan for the Loan Parties and their Subsidiaries for following Fiscal Year, such
business plan to show the projected consolidated and consolidating revenues,
expenses and balance sheet of the Loan Parties and their Subsidiaries on a
Fiscal Quarter-by-Fiscal Quarter basis, such business plan to be in reasonable
detail prepared by the Borrower and in form satisfactory to the Administrative
Agent (which shall include a summary of all assumptions made in preparing such
business plan);

 

(f)                        notice of any Change of Control;

 

(g)                         promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, (iii) the occurrence of any Default, (iv) any
material amendment or other modification to any Bonding Agreement (together with
a copy of such amendment or modification) and copies of any notices received
under any Bonding Agreement, (v) any new Bonding Agreement entered into after
the Closing Date (together with a copy of such agreement), or (vi) any event or
change in circumstance that occurs regarding the bonding capacity or bonding
requirements of either Borrower or any Subsidiary, including without limitation
notice of (A) each reduction in the aggregate bonding capacity of the Borrower
and its Subsidiaries of 20% or more of the aggregate bonding capacity of the
Borrower and its Subsidiaries as in effect on the Closing Date, individually or
in the aggregate, and (B) any failure or inability of the Borrower or a
Subsidiary to obtain bonding for any new project that is committed to by the
Borrower or a Subsidiary or the refusal of any bonding company or any other
Surety to provide bonding for any such project;

 

(h)                         with each of the financial statements delivered
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit F signed by a Financial Officer of the Borrower to
the effect that to the best of such officer’s knowledge and belief no Default
has occurred during the period covered by such statements or, if any such
Default has occurred during such period, setting forth a description of such
Default and specifying the action, if any, taken by the relevant Loan Party or
its Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 (Financial
Covenants) in the form attached as Schedule I to such Exhibit F hereto; and

 

(i)                          promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of a Loan Party, or compliance with the terms of any
Loan Document, including but not limited to an updated schedule of all Bonds
outstanding, as the Administrative Agent or any Lender may reasonably request.

 

Notwithstanding the above, (i) if any report or other information required under
this Section 8.5 is due on a day that is not a Business Day, then such report or
other information

 

87

--------------------------------------------------------------------------------



 

shall be required to be delivered on the first day after such day that is a
Business Day, and (ii) documents required to be delivered pursuant to
Section 8.5(a) or (b) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (x) such financial
statements are filed for public availability on the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System (or any successor
thereto) or (y) the Borrower notifies (which may be by facsimile or electronic
mail) the Administrative Agent (and the Administrative Agent hereby agrees to
notify each of the Lenders) that such financial statements have been posted at a
site (the address of which shall be contained in such notice) on the world wide
web, which site is accessible by the Administrative Agent and the Lenders
through a widely held nationally recognized web browser, from which such
financial statements may be readily viewed and printed.

 

Section 8.6.                             Inspection; Field Audits.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent and each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Loan Parties hereby
authorize such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of the Loan Parties and their Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default exists, with reasonable prior
notice to the Borrower.  The Borrower shall pay to the Administrative Agent
charges for field audits of the Collateral, inspections and visits to Property,
inspections of corporate books and financial records, examinations and copies of
books of accounts and financial record and other activities permitted in this
Section performed by the Administrative Agent or its agents or third party
firms, in such amounts as the Administrative Agent may from time to time request
(the Administrative Agent acknowledging and agreeing that any internal charges
for such audits and inspections shall be computed in the same manner as it at
the time customarily uses for the assessment of charges for similar collateral
audits); provided, however, that in the absence of any Default, the Borrower
shall not be required to pay the Administrative Agent for more than one (1) such
audit per Fiscal Year.

 

Section 8.7.                             Borrowings and Guaranties.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, issue, incur,
assume, create or have outstanding any Indebtedness or Earn Out Obligations, or
incur liabilities under any Hedging Agreement, or be or become liable as
endorser, guarantor, surety or otherwise for any Indebtedness or undertaking of
any Person, or otherwise agree to provide funds for payment of the obligations
of another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

 

(a)                        the Secured Obligations of the Loan Parties and their
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);

 

88

--------------------------------------------------------------------------------



 

(b)                         purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $1,500,000 in the aggregate at any one time outstanding;

 

(c)                         obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

(d)                         endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                         intercompany advances from time to time owing
between the Loan Parties in the ordinary course of business to finance their
working capital needs;

 

(f)                        Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(g)                       Indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

(h)                         Indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

(i)                             Indebtedness arising from agreements of a Loan
Party or its Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition, the Luna Acquisition or the Ocelot
Acquisition;

 

(j)                         unsecured Indebtedness of the Loan Parties and their
Subsidiaries not otherwise permitted by this Section 8.7 in an amount not to
exceed in the aggregate, at the time of incurrence thereof, the greater of
(i) $4,000,000 and (ii) 1.25% of the Borrower’s consolidated total assets as
reflected in the Borrower’s then most recent publicly available quarterly or
annual consolidated balance sheet;

 

(k)                         Indebtedness arising from Seller Notes; provided
that all Indebtedness arising from any such Seller Notes shall be unsecured and
subordinated to the Secured Obligations pursuant to subordination provisions or
subordination agreements reasonably satisfactory to the Administrative Agent;

 

89

--------------------------------------------------------------------------------



 

(l)                          Earn Out Obligations; provided that, subject to
Section 8.25, all such Earn Out Obligations shall be unsecured and subordinated
to the Secured Obligations pursuant to subordination provisions or subordination
agreements reasonably satisfactory to the Administrative Agent;

 

(m)                        the Earn Out Obligations listed on Schedule
8.7(m) that are existing as of the Closing Date;

 

(n)                         guarantee obligations of the Borrower with respect
to indebtedness arising from Seller Notes permitted by Section 8.7(k); provided
that such guarantee shall be unsecured and subordinated to the Secured
Obligations pursuant to subordination provisions or subordination agreements
reasonably satisfactory to the Administrative Agent; and

 

(o)                         Indebtedness owing to insurance companies and
insurance brokers incurred in connection with the financing of insurance
premiums in the ordinary course of business.

 

Section 8.8.                             Liens.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person; provided, however, that
the foregoing shall not apply to nor operate to prevent:

 

(a)                        Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(b)                         mechanics’, workmen’s, materialmen’s, landlords’,
carriers’, or other similar Liens arising in the ordinary course of business
with respect to obligations which are not due or which are being contested in
good faith by appropriate proceedings which prevent enforcement of the matter
under contest;

 

(c)                         judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Loan Parties and their Subsidiaries secured
by a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $750,000 at any one time
outstanding;

 

(d)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b),

 

90

--------------------------------------------------------------------------------



 

representing or incurred to finance the purchase price of such Property;
provided that no such Lien shall extend to or cover other Property of such Loan
Party or such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

(e)                         any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

(f)                        easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)                          bankers’ Liens, rights of setoff and other similar
Liens (including under Section 4-210 of the Uniform Commercial Code) in one or
more deposit accounts maintained by any Loan Party or any Subsidiary of a Loan
Party, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(h)                         Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents;

 

(i)                          non-exclusive licenses of intellectual property
granted in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party;

 

(j)                         Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness pursuant to a Bonding Agreement; provided that no such Lien shall
extend to or cover other Property of such Loan Party or such Subsidiary other
than the respective Property so connected to the applicable Bond (including
assets used in connection with the related project or proceeds of the related
project);

 

(k)                         Liens on the assets of Genesys Engineering, P.C.
granted to Willdan Energy Solutions;

 

(l)                          Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; and

 

91

--------------------------------------------------------------------------------



 

(m)                        other Liens not otherwise permitted by this
Section 8.8 granted with respect to obligations that do not in the aggregate
exceed $100,000 at any time outstanding, so long as such Liens, to the extent
covering any Collateral, are junior to the Liens granted pursuant to the
Collateral Documents.

 

Section 8.9.                             Investments, Acquisitions, Loans and
Advances.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a)                        Cash Equivalents;

 

(b)                         the Loan Parties’ existing investments in their
respective Subsidiaries outstanding on the Closing Date;

 

(c)                         intercompany advances made from time to time between
the Loan Parties in the ordinary course of business to finance their working
capital needs;

 

(d)                         intercompany advances from time to time owing
between a Loan Party and any Subsidiary that is not a Guarantor hereunder in the
ordinary course of business to finance their working capital needs, provided
that the aggregate amount of such advances to Subsidiaries that are not
Guarantors hereunder together with any investments in such Subsidiaries do not
exceed $300,000 at any one time outstanding;

 

(e)                         Permitted Acquisitions;

 

(f)                        the Ocelot Acquisition to the extent the Ocelot
Acquisition Conditions are substantially concurrently satisfied in connection
therewith as of the date of the consummation of the Ocelot Acquisition;

 

(g)                          other investments existing on the Closing Date not
otherwise permitted by this Section 8.9 and listed and identified on
Schedule 8.9;

 

(h)                         investments in Construction Joint Ventures which are
made in the ordinary course of business; provided, however, that the aggregate
investments in Construction Joint Ventures shall not at any time exceed 15% of
the combined consolidated Net Worth of the Borrower and its Subsidiaries;

 

(i)                          loans and advances to employees of the Loan Parties
in an amount not to exceed $1,250,000 in the aggregate at any one time
outstanding; and

 

92

--------------------------------------------------------------------------------



 

(j)                         other investments, loans, and advances in addition
to those otherwise permitted by this Section 8.9 in an amount not to exceed
$500,000 in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section 8.9, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.                             Mergers, Consolidations and Sales.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, be a party to
any merger, division, consolidation or amalgamation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

 

(a)                        the sale or lease of inventory in the ordinary course
of business;

 

(b)                         the sale, transfer, lease or other disposition of
Property of any Loan Party to one another in the ordinary course of its
business;

 

(c)                         the merger of any Loan Party or Inactive Subsidiary
with and into the Borrower or any other Loan Party (or the merger of any
Inactive Subsidiary into another Inactive Subsidiary or dissolution of any
Inactive Subsidiary) provided that, in the case of any merger involving the
Borrower, the Borrower is the Person surviving the merger;

 

(d)                         the sale of delinquent notes or accounts receivable
in the ordinary course of business for purposes of collection only (and not for
the purpose of any bulk sale or securitization transaction);

 

(e)                         the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
relevant Loan Party or its Subsidiary, has become obsolete or worn out, and
which is disposed of in the ordinary course of business; and

 

(f)                        the Disposition of Property of any Loan Party or any
Subsidiary of a Loan Party (including any Disposition of Property as part of a
sale and leaseback transaction) aggregating for all Loan Parties and their
Subsidiaries not more than $750,000 during any Fiscal Year of the Borrower,
provided that (i) each such Disposition shall be made for fair value and (ii) at
least 80% of the total consideration received at the closing of such Disposition
shall consist of cash and at least 80% of the total consideration received after
taking into account all final purchase price adjustments and/or contingent
payments (including working capital adjustment or earn-out provisions) expressly
contemplated by the transaction documents, when received shall consist of cash.

 

93

--------------------------------------------------------------------------------



 

Section 8.11.                             Maintenance of Subsidiaries.  No Loan
Party shall assign, sell or transfer, nor shall it permit any of its
Subsidiaries to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of a Subsidiary; provided, however, that the foregoing
shall not operate to prevent (a) the issuance, sale, and transfer to any person
of any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) any transaction permitted by
Section 8.10(c) above, and (c) Liens on the capital stock or other equity
interests of Subsidiaries granted to the Administrative Agent pursuant to the
Collateral Documents.

 

Section 8.12.                             Dividends and Certain Other Restricted
Payments.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests), or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent the making of (i) dividends or
distributions by any Subsidiary to any Loan Party or (ii) to the extent the
Repurchase Conditions have been satisfied, Share Repurchases by the Borrower.

 

Section 8.13.                             ERISA.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which if unpaid
or unperformed could reasonably be expected to result in the imposition of a
Lien against any of its Property.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, promptly notify the Administrative Agent and each Lender
of:  (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by any Loan
Party or any Subsidiary of a Loan Party of any material liability, fine or
penalty, or any material increase in the contingent liability of any Loan Party
or any Subsidiary of a Loan Party with respect to any post-retirement Welfare
Plan benefit.

 

Section 8.14.                             Compliance with Laws.  (a) Each Loan
Party shall, and shall cause each of its Subsidiaries to, comply in all respects
with all Legal Requirements applicable to or pertaining to its Property or
business operations, where any non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

 

(b)                                  Without limiting Section 8.14(a) above,
each Loan Party shall, and shall cause each of its Subsidiaries to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect: 
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
the operation of their business and each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable

 

94

--------------------------------------------------------------------------------



 

Environmental Laws; (v) not allow the presence or operation at any of the
Premises of any (1) landfill or dump or (2) hazardous waste management facility
or solid waste disposal facility as defined pursuant to applicable Environmental
Law; (vi) not manufacture, use, generate, transport, treat, store, Release,
dispose or handle any Hazardous Material (or allow any tenant or subtenant to do
any of the foregoing) at any of the Premises except in the ordinary course of
its business or in de minimis amounts, and in compliance with all applicable
Environmental Laws; (vii) within ten (10) Business Days notify the
Administrative Agent in writing of and provide any reasonably requested
documents upon learning of any of the following in connection with any Loan
Party or any Subsidiary of a Loan Party or any of the Premises:  (1) any
material Environmental Liability; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability of any Premises arising from or in
connection with any (x) Release, threatened Release or disposal of a Hazardous
Material or (y)  Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other corrective or response action necessary to remove,
remediate, clean up, correct or abate any material Release, threatened Release
or violation of any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Premises imposed by any Governmental Authority as
set forth in a deed or other instrument affecting any Loan Party’s or any of its
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to the Administrative Agent any reasonably requested environmental record
concerning the Premises which any Loan Party or any Subsidiary of a Loan Party
possesses or can reasonably obtain; and (xi) perform, satisfy, and implement any
operation, maintenance or corrective actions or other requirements of any
Governmental Authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any Governmental Authority under
any Environmental Law.

 

Section 8.15.                             Compliance with OFAC Sanctions
Programs and Anti-Corruption Laws.  (a) Each Loan Party shall at all times
comply in all material respects with the requirements of all OFAC Sanctions
Programs applicable to such Loan Party and shall cause each of its Subsidiaries
to comply in all material respects with the requirements of all OFAC Sanctions
Programs applicable to such Subsidiary.

 

(b)                                  Each Loan Party shall provide the
Administrative Agent and the Lenders any information regarding the Loan Parties,
their Affiliates, and their Subsidiaries necessary for the Administrative Agent
and the Lenders to comply with all applicable OFAC Sanctions Programs and the
Beneficial Ownership Regulation; subject however, in the case of Affiliates, to
such Loan Party’s ability to provide information applicable to them.

 

(c)                                  If any Responsible Officer of any Loan
Party obtains actual knowledge or receives any written notice that any Loan
Party, any Subsidiary of any Loan Party, or any officer, director or Affiliate
of any Loan Party or that any Person that owns or controls any such Person is
the target of any OFAC Sanctions Programs or is located, organized or resident
in a country or territory that is, or whose government is, the subject of any
OFAC Sanctions Programs (such occurrence, an “OFAC Event”), such Loan Party
shall promptly (i) give written notice to the Administrative

 

95

--------------------------------------------------------------------------------



 

Agent and the Lenders of such OFAC Event, and (ii) comply in all material
respects with all applicable laws with respect to such OFAC Event (regardless of
whether the target Person is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and each Loan Party
hereby authorizes and consents to the Administrative Agent and the Lenders
taking any and all steps the Administrative Agent or the Lenders deem necessary,
in their sole but reasonable discretion, to avoid violation of all applicable
laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).

 

(d)                                  No Loan Party will, directly or, to any
Loan Party’s knowledge, indirectly, use the proceeds of the Facilities, or lend,
contribute or otherwise make available such proceeds to any other Person, (i) to
fund any activities or business of or with any Person or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any OFAC Sanctions Programs, or (ii) in any other manner that would
result in a violation of OFAC Sanctions Programs or Anti-Corruption Laws by any
Person (including any Person participating in the Facilities, whether as
underwriter, lender, advisor, investor, or otherwise).

 

(e)                                  No Loan Party will, nor will it permit any
Subsidiary to, violate any Anti-Corruption Law in any material respect.

 

(f)                                  Each Loan Party will maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees, and agents
with applicable Anti-Corruption Laws.

 

Section 8.16.                             Burdensome Contracts With Affiliates.
 No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any contract, agreement or business arrangement with any of its Affiliates on
terms and conditions which are less favorable to such Loan Party or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other; provided
that the foregoing restriction shall not apply to transactions between or among
the Loan Parties.

 

Section 8.17.                             No Changes in Fiscal Year.  The
Borrower shall not, nor shall it permit any Subsidiary to, change its current
Fiscal Year reporting method from its present basis as of the Closing Date.

 

Section 8.18.                             Formation of Subsidiaries; Guaranty
Requirements.  Promptly upon (i) the formation or acquisition of any Subsidiary
(other than any Inactive Subsidiary), or (ii) any Inactive Subsidiary obtaining
assets (other than de minimis assets), generating revenue or conducting business
operations, the Loan Parties shall provide the Administrative Agent and the
Lenders notice thereof (at which time Schedule 6.2 shall be deemed amended to
include reference to such Subsidiary).  Subject to Section 12 hereof, the
payment and performance of the Secured Obligations of the Borrower shall at all
times be guaranteed by the Subsidiaries of the Borrower which are required to be
Guarantors hereunder (as set forth in the definition of “Guarantor”) pursuant to
Section 11 hereof or pursuant to one or more Guaranty Agreements in form and
substance reasonably acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.  The Loan Parties shall,
and shall cause their

 

96

--------------------------------------------------------------------------------



 

Subsidiaries to, timely comply with the requirements of Sections 11 and 12 with
respect to any Subsidiary that is required to become a Guarantor hereunder. 
Except for Foreign Subsidiaries existing on the Closing Date and identified on
Schedule 6.2, no Loan Party, nor shall it permit any of its Subsidiaries to,
form or acquire any Foreign Subsidiary other than Lime International Ventures
Limited, an entity organized under the laws of Ireland.

 

Section 8.19.                             Change in the Nature of Business.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business or activity if as a result the general nature of the business of such
Loan Party or any of its Subsidiaries would be changed in any material respect
from an Eligible Line of Business.

 

Section 8.20.                             Use of Proceeds.  The Borrower shall
use the credit extended under this Agreement solely for the purposes set forth
in, or otherwise permitted by, Section 6.4.

 

Section 8.21.                             No Restrictions.  Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party or any Subsidiary of a Loan Party to:  (a) pay dividends or
make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by such Loan Party or any other Subsidiary, (b) pay any
indebtedness owed to any Loan Party or any other Subsidiary, (c) make loans or
advances to any Loan Party or any Subsidiary, (d) transfer any of its Property
to any Loan Party or any other Subsidiary, or (e) guarantee the Secured
Obligations and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents; provided that the foregoing shall not apply to
encumbrances existing under or by reason of (i) any agreements governing any
purchase money Liens or Capitalized Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (ii) restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien, (iii) customary provisions in leases, licenses
and other contracts entered into in the ordinary course of business restricting
the assignment thereof, (iii) any agreement or arrangement already binding on a
Subsidiary when it is acquired so long as such agreement or arrangement was not
created in anticipation of such acquisition, (iv) restrictions pursuant to
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit, and (v) customary provisions limiting the
disposition or distribution of assets or property in asset sale agreements, and
other similar agreements in the ordinary course of business, which limitation is
applicable only to the assets that are the subject of such agreements.

 

Section 8.22.                             Subordinated Debt.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, (a) amend or modify any
of the terms or conditions relating to Subordinated Debt, (b) make any voluntary
prepayment of Subordinated Debt or effect any voluntary redemption thereof, or
(c) make any payment on account of Subordinated Debt which is prohibited under
the terms of any instrument or agreement subordinating the same to the
Obligations.  Notwithstanding the foregoing, the Loan Parties may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Debt beyond the
current due dates therefor.  Furthermore, without limiting the foregoing
provisions of this Section

 

97

--------------------------------------------------------------------------------



 

8.22, no Loan Party shall make any payment in respect of any Earn Out Obligation
or Seller Note if:

 

(i)                          a Default has occurred and is continuing or would
be created by the making of such payment, or

 

(ii)                          upon giving effect to such payment and any Credit
Event in connection therewith, the Loan Parties would not be in compliance on a
pro forma basis with each of the financial covenants set forth in Section 8.23
hereof for the next succeeding Test Period (calculated based upon Adjusted
EBITDA for the four (4) Fiscal Quarter period most recently completed for which
financial statements required under Section 8.5 hereof have been delivered to
the Administrative Agent.

 

Section 8.23.                             Financial Covenants.

 

(a)                                 Total Leverage Ratio.  (i) As of the last
day of each Fiscal Quarter of the Borrower ending during the relevant period set
forth below, the Borrower shall not permit the Total Leverage Ratio to be
greater than the corresponding ratio set forth opposite such period:

 

PERIOD(S) ENDING

 

TOTAL LEVERAGE RATIO SHALL NOT BE
GREATER THAN:

Fiscal Quarters ending on or about 6/28/19 through and including 9/25/20

 

3.50 to 1.0

 

 

 

Fiscal Quarters ending on or about 12/25/20 and at all times thereafter

 

3.25 to 1.0

 

(b)                                 Fixed Charge Coverage Ratio.  As of the last
day of each Fiscal Quarter of the Borrower, beginning with the Fiscal Quarter
ending June 28, 2019, the Borrower shall maintain a Fixed Charge Coverage Ratio
of not less than 1.20 to 1.0.

 

Section 8.24.                             Modification of Certain Documents . 
No Loan Party shall do any of the following:

 

(a)                        waive or otherwise modify any term of any Constituent
Document of, or otherwise change the capital structure of, any Loan Party
(including the terms of any of their outstanding Voting Stock), in each case
except for those modifications and waivers that (x) do not elect, or permit the
election, to treat the Voting Stock of any limited liability company (or similar
entity) as certificated unless such certificates are delivered to the
Administrative Agent to the extent they represent Voting Stock pledged under the
Security Agreement and (y) do not affect the interests of the Administrative
Agent under the Loan Documents or in the Collateral in a materially adverse
manner;

 

98

--------------------------------------------------------------------------------



 

(b)                        permit the Obligations to cease qualifying as “Senior
Debt”, “Designated Senior Debt” or a similar term under and as defined in any
documentation governing any Subordinated Debt;

 

(c)                         modify any term of any Bonding Agreement such that
the Property subject to any Lien in favor of any Surety attaches to Property
that is not in direct connection with the applicable Bond; and

 

(d)                        amend or otherwise modify the Ocelot Acquisition
Documents, except for such amendments or other modifications which are not
materially adverse to the interests of the Administrative Agent or any Lender
and which, in each instance (other than non-substantive administrative changes),
are fully disclosed to Administrative Agent.

 

Section 8.25.                             Post-Closing Covenants.  Reserved.

 

Section 8.26.                               Bonding Capacity.  The Borrower and
its Subsidiaries shall (i) have available bonding capacity under one or more
Bonding Agreements in an amount sufficient to operate their respective
businesses in the ordinary course, and (ii) be in compliance in all material
respects with all terms and conditions set forth in each Bonding Agreement and
shall not permit a default to occur thereunder, as set forth in, or otherwise
permitted by, Section 6.25.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                             Events of Default.  Any one or more of
the following shall constitute an “Event of Default” hereunder:

 

(a)                        default in the payment when due of all or any part of
the principal of any Loan (whether at the stated maturity thereof or at any
other time provided for in this Agreement) or of any Reimbursement Obligation,
or default for a period of three (3) Business Days in the payment when due of
any interest, fee or other Obligation payable hereunder or under any other Loan
Document;

 

(b)                         default in the observance or performance of any
covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13,
8.14, 8.15, 8.17, 8.18, 8.19, 8.21, 8.22, 8.23, 8.24 or 8.25 of this Agreement,
or any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

 

(c)                         default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;

 

(d)                         any representation or warranty made herein or in any
other Loan Document or in any certificate furnished to the Administrative Agent
or the Lenders pursuant hereto

 

99

--------------------------------------------------------------------------------



 

or thereto or in connection with any transaction contemplated hereby or thereby
proves untrue in any material respect as of the date of the issuance or making
or deemed making thereof;

 

(e)                         (i) any event occurs or condition exists (other than
those described in subsections (a) through (d) above) which is specified as an
event of default under any of the other Loan Documents, or (ii) any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or (iii) any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Administrative Agent in any Collateral purported
to be covered thereby except as expressly permitted by the terms hereof, or
(iv) any Loan Party takes any action for the purpose of terminating, repudiating
or rescinding any Loan Document executed by it or any of its obligations
thereunder, or (v) any Loan Party or any Subsidiary of a Loan Party makes any
payment on account of any Subordinated Debt which is prohibited under the terms
of any instrument subordinating such Subordinated Debt to any Secured
Obligations, or any subordination provision in any document or instrument
(including, without limitation, any intercreditor or subordination agreement)
relating to any Subordinated Debt shall cease to be in full force and effect, or
any Person (including the holder of any Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision;

 

(f)                        default shall occur under any Material Indebtedness
issued, assumed or guaranteed by any Loan Party or any Subsidiary of a Loan
Party, or under any indenture, agreement or other instrument under which the
same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Material
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Material Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

 

(g)                          (i) any final judgment or judgments, writ or writs
or warrant or warrants of attachment, or any similar process or processes, shall
be entered or filed against any Loan Party or any Subsidiary of a Loan Party, or
against any of their respective Property, in an aggregate amount for all such
Persons in excess of $750,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days, or any action shall be legally taken by a judgment creditor to
attach or levy upon any Property of any Loan Party or any Subsidiary of a Loan
Party to enforce any such judgment, or (ii) any Loan Party or any Subsidiary of
a Loan Party shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

(h)                         any Loan Party or any Subsidiary of a Loan Party, or
any member of its Controlled Group, shall fail to pay when due an amount or
amounts aggregating for all such Persons in excess of $500,000 which it shall
have become liable to pay to the PBGC

 

100

--------------------------------------------------------------------------------



 

or to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans having aggregate Unfunded Vested Liabilities in excess of $500,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by any
Loan Party or any Subsidiary of a Loan Party, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against any Loan Party
or any Subsidiary of a Loan Party, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(i)                          any Change of Control shall occur;

 

(j)                         any Loan Party or any Subsidiary of a Loan Party
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate or similar action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k);

 

(k)                         a custodian, receiver, trustee, examiner, liquidator
or similar official shall be appointed for any Loan Party or any Subsidiary of a
Loan Party, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against any Loan Party or any
Subsidiary of a Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days; or

 

(l)                          Bonding Agreements:

 

(i)                                     any Surety for the Borrower or any of
its Subsidiaries for any reason ceases to issue bonds, undertakings or
instruments of guaranty and the amount of such reduction in bonding capacity
exceeds 20% or more of the aggregate bonding capacity of the Borrower and its
Subsidiaries and the Borrower and its Subsidiaries shall fail to cause another
Person reasonably acceptable to the Administrative Agent (provided that any such
Person shall be deemed to be acceptable if its bonds, undertakings or
instruments of guaranty are accepted by contract providers for the Borrower and
its Subsidiaries) to issue bonds, undertakings or instruments of

 

101

--------------------------------------------------------------------------------



 

guaranty within 30 days of the date that such original Surety ceased to issue
bonds, undertakings or instruments of guaranty; or

 

(ii)                                  (A) at any time, any Surety for the
Borrower or any of its Subsidiaries shall violate any term of any agreement with
the Administrative Agent or any Lender to which it is a party, which violation
would adversely affect the rights or interests of the Administrative Agent or
the Lenders under the Loan Documents and such violation shall continue for a
period of five (5) Business Days after the Administrative Agent’s delivery of
written notice thereof to such Surety and the Borrower, (B) any Surety exercises
any rights or remedies as a secured party with respect to any Collateral in
excess of $250,000, or (C) any Surety takes possession of any Collateral in
excess of $250,000 and such action continues for a period of ten (10) Business
Days after the earlier of (A) the Administrative Agent’s delivery of written
notice thereof to the Borrower and (B) a Responsible Officer of the Borrower
having obtained knowledge thereof; or

 

(iii)                               the Borrower or any of its Subsidiaries
defaults in the payment when due of any amount due under any Bonding Agreement
or breaches or defaults with respect to any other term of any Bonding Agreement,
if the effect of such failure to pay, default or breach is to cause the related
Surety to take possession of the work under any of the bonded contracts of the
Borrower or any of its Subsidiaries and value of the contract or project that
has been taken over by the related Surety exceeds $250,000; or

 

(iv)                              the Borrower or any Subsidiary breaches or
defaults with respect to any term under any of the bonded contracts of the
Borrower or such Subsidiary, if the effect of such default or breach is to cause
the related Surety to take possession of the work under such bonded contract and
value of the contract or project that has been taken over by the related Surety
exceeds $250,000.

 

Section 9.2.                             Non-Bankruptcy Defaults.  When any
Event of Default (other than those described in subsection (j) or (k) of
Section 9.1 with respect to the Borrower) has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for

 

102

--------------------------------------------------------------------------------



 

payment have been made under any Letter of Credit.  In addition, the
Administrative Agent may exercise on behalf of itself, the Lenders and the L/C
Issuer all rights and remedies available to it, the Lenders and the L/C Issuer
under the Loan Documents or applicable law or equity when any such Event of
Default has occurred and is continuing.  The Administrative Agent shall give
notice to the Borrower under Section 9.1(c) promptly upon being requested to do
so by any Lender.  The Administrative Agent, after giving notice to the Borrower
pursuant to Section 9.1(c) or this Section 9.2, shall also promptly send a copy
of such notice to the other Lenders, but the failure to do so shall not impair
or annul the effect of such notice.

 

Section 9.3.                             Bankruptcy Defaults.  When any Event of
Default described in subsections (j) or (k) of Section 9.1 with respect to the
Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and the Borrower shall immediately
deliver to the Administrative Agent Cash Collateral in an amount equal to 105%
of the aggregate amount of each Letter of Credit then outstanding, the Borrower
acknowledging and agreeing that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the Lenders,
and the Administrative Agent on their behalf, shall have the right to require
the Borrower to specifically perform such undertaking whether or not any draws
or other demands for payment have been made under any of the Letters of Credit. 
In addition, the Administrative Agent may exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents or applicable law or equity when any
such Event of Default has occurred and is continuing.

 

Section 9.4.                             Collateral for Undrawn Letters of
Credit.  (a) If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under any of Sections 2.3(b),
2.8(b), Section 2.13, 2.14, 9.2 or 9.3 above, the Borrower shall forthwith pay
the amount required to be so prepaid, to be held by the Administrative Agent as
provided in subsection (b) below.

 

(b)                                  All amounts prepaid pursuant to
subsection (a) above shall be held by the Administrative Agent in one or more
separate collateral accounts (each such account, and the credit balances,
properties, and any investments from time to time held therein, and any
substitutions for such account, any certificate of deposit or other instrument
evidencing any of the foregoing and all proceeds of and earnings on any of the
foregoing being collectively called the “Collateral Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the L/C Issuer, and to the payment of the unpaid balance of all other
Secured Obligations.  The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer.  If
and when requested by the Borrower, the Administrative Agent shall invest funds
held in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make

 

103

--------------------------------------------------------------------------------



 

payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders. 
Subject to the terms of Sections 2.13 and 2.14, if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 2.8(b), at the request of the Borrower the Administrative Agent shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists.  After
all Letters of Credit have expired or been cancelled and the expiration or
termination of all Commitments, at the request of the Borrower, the
Administrative Agent shall release any remaining amounts held in the Collateral
Account following payment in full in cash of all Secured Obligations.

 

Section 9.5.                             Post-Default Collections.  Anything
contained herein or in the other Loan Documents to the contrary notwithstanding
(including, without limitation, Section 2.8(b)), all payments and collections
received in respect of the Obligations and all proceeds of the Collateral and
payments made under or in respect of the Guaranty Agreements received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

(a)                        first, to the payment of any outstanding costs and
expenses incurred by the Administrative Agent, and any security trustee
therefor, in monitoring, verifying, protecting, preserving or enforcing the
Liens on the Collateral, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Loan Parties have agreed to pay the Administrative Agent under
Section 13.4 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(b)                         second, to the payment of any outstanding interest
and fees due under the Loan Documents to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof;

 

(c)                         third, to the payment of principal on the Loans,
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 (until the Administrative Agent is holding an amount of
cash equal to 105% of the then outstanding amount of all such L/C Obligations),
and Hedging Liability, the aggregate amount paid to, or held as collateral
security for, the Lenders and L/C Issuer and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(d)                         fourth, to the payment of all other unpaid Secured
Obligations and all other indebtedness, obligations, and liabilities of the Loan
Parties secured by the Loan Documents (including, without limitation, Bank
Product Obligations) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

 

104

--------------------------------------------------------------------------------



 

(e)                         finally, to the Borrower or whoever else may be
lawfully entitled thereto.

 

SECTION 10.                                      THE ADMINISTRATIVE AGENT.

 

Section 10.1.                             Appointment and Authority.  Each of
the Lenders and the L/C Issuers hereby irrevocably appoints BMO Harris Bank N.A.
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section 10 are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuers,
and neither the Borrower nor any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 10.2.                             Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 10.3.                             Action by Administrative Agent;
Exculpatory Provisions. (a) The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

 

(i)                          shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(ii)                          shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting

 

105

--------------------------------------------------------------------------------



 

Lender in violation of any Debtor Relief Law.  The Administrative Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

 

(iii)                           shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty or responsibility to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                  Neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or not taken by the
Administrative Agent under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby  (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be required under Section 13.3, or as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4 and
9.5), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent in writing by the Borrower, a Lender, or
the L/C Issuer.

 

(c)                                  Neither the Administrative Agent nor any of
its Related Parties shall be responsible for or have any duty or obligation to
any Lender or L/C Issuer or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

Section 10.4.                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and

 

106

--------------------------------------------------------------------------------



 

shall be fully protected in relying and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 10.5.                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 10.6.                             Resignation or Removal of
Administrative Agent.  (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuers and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States of America.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                  If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

107

--------------------------------------------------------------------------------



 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  If on the Resignation Effective
Date no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 13.4 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 10.7.                             Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender and L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8.                             L/C Issuer and Swingline Lender.  The
L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the Swingline
Lender shall act on behalf of the Lenders with respect to the Swingline Loans
made hereunder.  The L/C Issuer and the Swingline Lender shall each have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Section 10 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining to such Letters of Credit or by the
Swingline Lender in connection with Swingline Loans made or to be made hereunder
as fully as if the term “Administrative Agent”, as used in this Section 10,
included the L/C Issuer and the Swingline Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer or Swingline Lender, as applicable.  Any resignation by the
Person then acting as Administrative Agent pursuant to Section 10.6 shall also
constitute

 

108

--------------------------------------------------------------------------------



 

its resignation or the resignation of its Affiliate as L/C Issuer and Swingline
Lender except as it may otherwise agree.  If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 2.3.  If such Person then acting as Swingline Lender resigns, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.2(b).  Upon the appointment by the Borrower of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable (other than any rights to indemnity
payments or other amounts that remain owing to the retiring L/C Issuer or
Swingline Lender), and (ii) the retiring L/C Issuer and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swingline Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 

Section 10.9.                             Hedging Liability and Bank Product
Obligations.  By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 13.2, as the case may be, any Affiliate
of such Lender with whom the Borrower or any other Loan Party has entered into
an agreement creating Hedging Liability or Bank Product Obligations shall be
deemed a Lender party hereto for purposes of any reference in a Loan Document to
the parties for whom the Administrative Agent is acting, it being understood and
agreed that the rights and benefits of such Affiliate under the Loan Documents
consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Guaranty Agreements as more fully set
forth in Section 9.5.  In connection with any such distribution of payments and
collections, or any request for the release of the Guaranty Agreements and the
Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranty Agreements and Liens.

 

Section 10.10.                             Designation of Additional Agents. 
The Administrative Agent shall have the continuing right, for purposes hereof,
at any time and from time to time to designate one or more of the Lenders
(and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “book runners,” “lead arrangers,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

 

109

--------------------------------------------------------------------------------



 

Section 10.11.                             Authorization to Enter into, and
Enforcement of, the Collateral Documents; Possession of Collateral.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to execute and deliver the Collateral Documents on behalf of each
of the Lenders, the L/C Issuer, and their Affiliates and to take such action and
exercise such powers under the Collateral Documents as the Administrative Agent
considers appropriate; provided the Administrative Agent shall not amend the
Collateral Documents unless such amendment is agreed to in writing by the
Required Lenders.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders and L/C Issuer.  Each Lender and L/C Issuer acknowledges and agrees
that it will be bound by the terms and conditions of the Collateral Documents
upon the execution and delivery thereof by the Administrative Agent.  The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders, the L/C Issuer or their Affiliates for any failure to
monitor or maintain any portion of the Collateral.  The Lenders and L/C Issuer
hereby irrevocably authorize (and each of their Affiliates holding any Bank
Product Obligations and Hedging Liability entitled to the benefits of the
Collateral shall be deemed to authorize) the Administrative Agent, based upon
the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law.  Except as otherwise specifically provided for herein, no
Lender, L/C Issuer, or their Affiliates, other than the Administrative Agent,
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders or L/C Issuer or their Affiliates shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Administrative Agent
(or any security trustee therefor) under the Collateral Documents by its or
their action or to enforce any right thereunder, and that all proceedings at law
or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders, the L/C Issuer, and their
Affiliates.  Each Lender and L/C Issuer is hereby appointed agent for the
purpose of perfecting the Administrative Agent’s security interest in assets
which, in accordance with Article 9 of the Uniform Commercial Code or other
applicable law can be perfected only by possession.  Should any Lender or L/C
Issuer (other than the Administrative Agent) obtain possession of any
Collateral, such Lender or L/C Issuer shall notify the Administrative Agent
thereof, and, promptly

 

110

--------------------------------------------------------------------------------



 

upon the Administrative Agent’s request therefor shall deliver such Collateral
to the Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

Section 10.12.                             Authorization to Release, Limit or
Subordinate Liens or to Release Guaranties.  The Administrative Agent is hereby
irrevocably authorized by each of the Lenders, the L/C Issuer, and their
Affiliates to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capital Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by Sections 8.7(b) and 8.8(d) or which has
otherwise been consented to in accordance with Section 13.3, (c) reduce or limit
the amount of the indebtedness secured by any particular item of Collateral to
an amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, (d) release Liens on the
Collateral following termination or expiration of the Commitments and payment in
full in cash of the Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized to the satisfaction of
the Administrative Agent and relevant L/C Issuer) and, if then due, Hedging
Liability and Bank Product Obligations, and (e) release any Subsidiary from its
obligations as a Guarantor if such Person ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents.  Upon the Administrative
Agent’s request, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of Property or to release any Person form its obligations as a Guarantor
under the Loan Documents.

 

Section 10.13.                             Authorization of Administrative Agent
to File Proofs of Claim  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                        to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under the Loan Documents including, but not limited to,
Sections 3.1, 4.4, 4.5, and 13.4) allowed in such judicial proceeding; and

 

(b)                         to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

111

--------------------------------------------------------------------------------



 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

Section 10.14.                             Authorization to Enter into
Intercreditor Agreement and Subordination Agreements.  Each Lender hereby
irrevocably appoints, designates and authorizes Administrative Agent to enter
into the any subordination or intercreditor agreement pertaining to Subordinated
Debt or Indebtedness permitted to exist hereunder that is secured by liens on
all or a portion of the Collateral or any other subordinated Indebtedness
permitted to be incurred hereunder (each, a “Subordination Agreement”), on its
behalf and to take such action on its behalf under the provisions of any such
agreement.  Each Lender further agrees to be bound by the terms and conditions
of any Subordination Agreement.  Each Lender hereby authorizes and directs
Administrative Agent to issue blockage notices under any such Subordination
Agreement at the direction of Administrative Agent or the Required Lenders.

 

Section 10.15.                             Certain ERISA Matters.  (a)  Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                          such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)                          the transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

112

--------------------------------------------------------------------------------



 

(iii)                           (A) such Lender is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)                         such other representation, warranty and covenant as
may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

(b)                                  In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

SECTION 11.                                      THE GUARANTEES.

 

Section 11.1.                             The Guarantees.  To induce the Lenders
and L/C Issuer to provide the credits described herein and in consideration of
benefits expected to accrue to the Borrower by reason of the Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Guarantor party hereto (including any Person executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit G or such other form
acceptable to the Administrative Agent) and the Borrower (as to the Secured
Obligations of another Loan Party) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, and
the L/C Issuer and their Affiliates, the due and punctual payment of all present
and future Secured Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Hedging Liability and Bank Product Obligations, in each case as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding,

 

113

--------------------------------------------------------------------------------



 

whether or not such interest, costs, fees and charges would be an allowed claim
against the Borrower or any such obligor in any such proceeding); provided,
however, that, with respect to any Guarantor, Hedging Liability guaranteed by
such Guarantor shall exclude all Excluded Swap Obligations.  In case of failure
by the Borrower or other obligor punctually to pay any Secured Obligations, each
Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, and as if such
payment were made by the Borrower or such obligor.

 

Section 11.2.                             Guarantee Unconditional.  The
obligations of each Guarantor under this Section 11 shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:

 

(a)                        any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of any Loan Party or other
obligor or of any other guarantor under this Agreement or any other Loan
Document or by operation of law or otherwise;

 

(b)                         any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations;

 

(c)                         any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, any Loan Party or other obligor, any other guarantor, or
any of their respective assets, or any resulting release or discharge of any
obligation of any Loan Party or other obligor or of any other guarantor
contained in any Loan Document;

 

(d)                         the existence of any claim, set-off, or other rights
which any Loan Party or other obligor or any other guarantor may have at any
time against the Administrative Agent, any Lender, the L/C Issuer or any other
Person, whether or not arising in connection herewith;

 

(e)                         any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                        any application of any sums by whomsoever paid or
howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                          any invalidity or unenforceability relating to or
against any Loan Party or other obligor or any other guarantor for any reason of
this Agreement or of any other Loan Document or any agreement relating to
Hedging Liability or Bank Product Obligations or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party or other
obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan

 

114

--------------------------------------------------------------------------------



 

Documents or any agreement relating to Hedging Liability or Bank Product
Obligations; or

 

(h)                         any other act or omission to act or delay of any
kind by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this subsection, constitute a legal or equitable discharge of the obligations
of the Borrower or any Guarantor under this Section 11.

 

Section 11.3.                             Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  The Borrower’s and each Guarantor’s
obligations under this Section 11 shall remain in full force and effect until
the Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Loans and all other amounts payable by the
Borrower and the other Loan Parties under this Agreement and all other Loan
Documents and, if then outstanding and unpaid, all Hedging Liability and Bank
Product Obligations shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Obligations is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, the Borrower’s and each Guarantor’s
obligations under this Section 11 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 11.4.                             Subrogation.  The Borrower and each
Guarantor agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made hereunder, or otherwise, until all the Secured
Obligations shall have been paid in full subsequent to the termination of all
the Commitments and expiration of all Letters of Credit.  If any amount shall be
paid to a Loan Party on account of such subrogation rights at any time prior to
the later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Loan Parties hereunder and the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent,
the Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders and L/C Issuer
(and their Affiliates) or be credited and applied upon the Secured Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

 

Section 11.5.                             Subordination.   The Borrower and each
Guarantor (each referred to herein as a “Subordinated Creditor”) hereby
subordinates the payment of all indebtedness, obligations, and liabilities of
each and any other Loan Party owing to such Subordinated Creditor, whether now
existing or hereafter arising, to the indefeasible payment in full in cash of
all Secured Obligations.  During the existence of any Event of Default, subject
to Section 11.4, any such indebtedness, obligation, or liability of the other
Loan Party owing to such Subordinated Creditor shall be enforced and performance
received by such Subordinated Creditor as trustee for the benefit of the holders
of the Secured Obligations and the proceeds thereof shall be paid over to the

 

115

--------------------------------------------------------------------------------



 

Administrative Agent for application to the Secured Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Loan Party under this Section 11.

 

Section 11.6.                             Waivers.  The Borrower and each
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest,
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by the Administrative Agent, any Lender, the
L/C Issuer, or any other Person against any other Loan Party or other obligor,
another guarantor, or any other Person.

 

Section 11.7.                             Limit on Recovery.  Notwithstanding
any other provision hereof, the right of recovery against each Loan Party under
this Section 11 shall not exceed $1.00 less than the lowest amount which would
render such Loan Party’s obligations under this Section 11 void or voidable
under applicable law, including, without limitation, fraudulent conveyance law.

 

Section 11.8.                             Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by the Borrower or other Loan
Party or other obligor under this Agreement or any other Loan Document, or under
any agreement relating to Hedging Liability or Bank Product Obligations, is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower or
other Loan Party or obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents, or under any
agreement relating to Hedging Liability or Bank Product Obligations, shall
nonetheless be payable by the Loan Parties hereunder forthwith on demand by the
Administrative Agent made at the request or otherwise with the consent of the
Required Lenders.

 

Section 11.9.                             Benefit to Borrower and Guarantors. 
The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower and the other
Loan Parties has a direct impact on the success of each other Loan Party.  The
Borrower and each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder, and the Borrower and each Guarantor
acknowledges that its obligations hereunder and this guarantee is necessary or
convenient to the conduct, promotion and attainment of its business.

 

Section 11.10.                             Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guarantee in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guarantee, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until
discharged in accordance with Section 11.3.  Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

116

--------------------------------------------------------------------------------



 

SECTION 12.                                      COLLATERAL.

 

Section 12.1.                             Collateral.  The Secured Obligations
shall be secured by valid, perfected, and enforceable Liens on all right, title,
and interest of each Loan Party in all of its real property, personal property,
and fixtures, whether now owned or hereafter acquired or arising, and all
proceeds thereof; provided, however, that:  (i) the Collateral shall not include
Excluded Property, (ii) until an Event of Default has occurred and is continuing
and thereafter until otherwise required by the Administrative Agent or the
Required Lenders, Liens on vehicles or other goods which are subject to a
certificate of title law need not be perfected provided that the fair market
value of such vehicles or other goods at any one time not so perfected shall not
exceed $500,000 in the aggregate, and (iii) the Collateral need not include (or
be perfected if a Lien is granted) those assets of any Loan Party as to which
the Administrative Agent in its sole discretion determines that the cost of
obtaining a security interest in or perfection thereof are excessive in relation
to the value of the security to be afforded thereby.  Each Loan Party
acknowledges and agrees that the Liens on the Collateral shall be granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
and shall be valid and perfected first priority Liens (to the extent perfection
by filing, registration, recordation, possession or control is required herein
or in any other Loan Document) subject to the proviso appearing at the end of
the preceding sentence and to Liens permitted by Section 8.8, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 12.2.                             Depository Banks.  Each Loan Party
shall at all times maintain the Administrative Agent (or one of its Affiliates)
as its primary depository bank, including for its principal operating,
administrative, cash management, lockbox arrangements, collection activity, and
other deposit accounts for the conduct of its business, and, except for Excluded
Deposit Accounts, all deposit accounts of the Loan Parties shall at all times be
maintained with the Administrative Agent (or one of its Affiliates) or such
other bank(s) reasonably acceptable to the Administrative Agent subject to
deposit account control agreements in favor of Administrative Agent on terms
reasonably satisfactory to Administrative Agent (all such deposit accounts
maintained with the Administrative Agent (or one of its Affiliates) or such
other bank(s) subject to a deposit account control agreement being hereinafter
collectively referred to as the “Assigned Accounts”); provided, however, that
deposit accounts acquired by a Loan Party as part of a Permitted Acquisition or
the Ocelot Acquisition shall not be required to be subject to deposit account
control agreement pursuant to the foregoing provisions until the date that is
one hundred eighty (180) days after (or such later date as the Administrative
Agent may agree in its sole discretion) the date such deposit accounts were
acquired by such Loan Party.  Each Loan Party shall make such arrangements as
may be reasonably requested by the Administrative Agent to assure that all
proceeds of the Collateral are deposited (in the same form as received) in one
or more Assigned Accounts.  Any proceeds of Collateral received by any Loan
Party shall be promptly deposited into an Assigned Account and, until so
deposited, shall be held by it in trust for the Administrative Agent and the
Lenders.  Each Loan Party acknowledges and agrees that the Administrative Agent
has (and is hereby granted to the extent it does not already have) a Lien on
each Assigned Account and all funds contained therein to secure the Secured
Obligations.  The Administrative Agent agrees with the Loan Parties that if and
so long as no Default has occurred or is continuing, amounts on deposit in the
Assigned Accounts will (subject to the rules and regulations as from time to
time in effect applicable to such demand deposit accounts) be made

 

117

--------------------------------------------------------------------------------



 

available to the relevant Loan Party for use in the conduct of its business. 
Upon the occurrence and during the continuance of a Default, the Administrative
Agent may apply the funds on deposit in any and all such Assigned Accounts to
the Secured Obligations whether or not then due.

 

Section 12.3.                             Liens on Real Property.  In the event
that any Loan Party owns or hereafter acquires any real property (other than
Excluded Property), such Loan Party shall promptly notify the Lenders and the
Administrative Agent and shall execute and deliver to the Administrative Agent a
mortgage or deed of trust acceptable in form and reasonably substance to the
Administrative Agent for the purpose of granting to the Administrative Agent (or
a security trustee therefor) a Lien on such real property to secure the Secured
Obligations, shall pay all taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent at the Borrower’s cost and expense, to the
extent requested by the Administrative Agent, a survey, environmental report,
hazard insurance policy, appraisal report, and a mortgagee’s policy of title
insurance from a title insurer reasonably acceptable to the Administrative Agent
insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Agreement) on the real property
encumbered thereby and such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith; provided, however, that no such Mortgage shall be recorded prior to
the later of: (i) to the extent no Event of Default has occurred and is
continuing, the date that is forty-five (45) days after the date on which the
Administrative Agent or the Borrower delivered notice to the Lenders of such
Mortgage (or such earlier date as may be agreed to by the Lenders) and (ii) the
date on which the Administrative Agent has received confirmation from all of the
Lenders that its respective flood insurance due diligence and flood insurance
compliance, if any, has been completed with respect to the applicable Premises
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

 

Section 12.4.                             Further Assurances.  Each Loan Party
agrees that it shall, from time to time at the reasonable request of the
Administrative Agent, execute and deliver such documents and do such acts and
things as the Administrative Agent may reasonably request in order to provide
for or perfect or protect such Liens on the Collateral.  In the event any Loan
Party forms or acquires any other Subsidiary after the date hereof, except as
otherwise provided in the definition of Guarantor, the Loan Parties shall
promptly upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a joinder to this Agreement or a Guaranty Agreement, and
such Collateral Documents as the Administrative Agent may then reasonably
require, and the Loan Parties shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

SECTION 13.                                                                    
MISCELLANEOUS.

 

Section 13.1.                             Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
and except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or

 

118

--------------------------------------------------------------------------------



 

overnight courier service, mailed by certified or registered mail or sent by
telecopier or email (including as a .pdf file) as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

If to Administrative Agent, Swing Line Lender or L/C Issuer:

 

BMO Harris Bank N.A.
115 South LaSalle Street, 20W
Chicago, Illinois  60603
Attention:  James Stephens
Facsimile No.: (312) 765-1138
Telephone No. (312) 877-2881
Email:  James.Stephens@bmo.com

 

 

 

If to a Loan Party:

 

Willdan Group, Inc.,
   as Borrower

2401 East Katella Avenue, Suite 300
Anaheim, California 92806
Attention: Stacy McLaughlin
Facsimile No.: (714) 940-4920
Telephone No. (714) 940-6349
Email:  smclaughlin@willdan.com

 

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, as
changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to Loan Parties).

 

Notices sent by hand or overnight courier service or by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                  Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Sections 2.2, 2.3 and 2.6 if such Lender or
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic communication. 
The Administrative Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

119

--------------------------------------------------------------------------------



 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                  Platform.  (i) Each Loan Party agrees that
the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the L/C Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).  The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.

 

(ii)                                    The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any L/C
Issuer by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 13.2.                             Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation recorded in an applicable Participant

 

120

--------------------------------------------------------------------------------



 

Register in accordance with the provisions of paragraph (d) of this Section, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                  Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

 

(i)                          Minimum Amounts.  (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitments and the
Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                         in any case not described in paragraph (b)(i)(A) of
this Section, the aggregate amount of the relevant Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 in the case
of any assignment in respect of the Revolving Facility or a Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                          Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(iii)                           Required Consents.  No consent shall be required
for any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower

 

121

--------------------------------------------------------------------------------



 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)                         the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility or any unfunded Commitments
with respect to any Term Loan Facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                         the consent of each L/C Issuer and Swingline Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Facility.

 

(iv)                         Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                         No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any other Loan Party or any Loan
Party’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                         No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                          Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. 
Notwithstanding the

 

122

--------------------------------------------------------------------------------



 

foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Chicago, Illinois a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person or the
Borrower or any other Loan Party or any Loan Party’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the L/C Issuers and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

123

--------------------------------------------------------------------------------



 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.12 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.12 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                  Disqualified Institutions.  (i) No
assignment or participation shall be made to, and no Commitment shall be
provided by, any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person or the date

 

124

--------------------------------------------------------------------------------



 

upon which such Commitment shall become effective, as the case may be (unless
(i) an Event of Default has occurred and is continuing under Section 9.1(a),
(j) or (k) or (ii) the Borrower has consented to such assignment or Commitment
in writing in its sole and absolute discretion, in which cases such Person will
not be considered a Disqualified Institution for the purpose of such assignment,
participation or Commitment and this Agreement).  For the avoidance of doubt,
with respect to any assignee, participant or Lender that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such
assignee, participant or Lender shall not retroactively be disqualified from
becoming or being a Lender and (y) the execution by the Borrower of an
Assignment and Assumption or similar documentation with respect to such
assignee, participant or Lender will not by itself result in such Person no
longer being considered a Disqualified Institution.  Any assignment,
participation or Commitment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.

 

(ii)                           If any assignment or participation is made to, or
any Commitment is provided by, any Disqualified Institution in violation of
clause (i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate the Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Commitment and/or (B) require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.

 

(iii)                           Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Debtor Relief Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Debtor Relief
Plan, (2) if such Disqualified Institution does vote on such Debtor Relief Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the United States Bankruptcy Code (or any similar provision
in any other Debtor Relief

 

125

--------------------------------------------------------------------------------



 

Laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such Debtor Relief Plan in accordance with
Section 1126(c) of the United States Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)                         The Administrative Agent shall have the right, and
the Borrower hereby expressly authorizes the Administrative Agent, to (A) post
the list of Disqualified Institutions provided by the Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

Section 13.3.                             Amendments.  Subject to
Section 4.3(b), any provision of this Agreement or the other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by (a) the Borrower, (b) the Required Lenders (or the Administrative
Agent acting at the direction of the Required Lenders) (except as otherwise
stated below to require only the consent of the Lenders affected thereby), and
(c) if the rights or duties of the Administrative Agent, the L/C Issuer, or the
Swingline Lender are affected thereby, the Administrative Agent, the L/C Issuer,
or the Swingline Lender, as applicable; provided that:

 

(i)                          no amendment or waiver pursuant to this
Section 13.3 shall (A) increase any Commitment of any Lender without the consent
of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the default rate provided in Section 2.9 or to waive any obligation of the
Borrower to pay interest or fees at the default rate as set forth therein or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest or any fee payable hereunder;

 

(ii)                           no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender, change the definition of
Required Lenders, change the provisions of this Section 13.3, change
Section 13.7 in a manner that would affect the ratable sharing of setoffs
required thereby, change the application of payments contained in Section 5.1 or
9.5, release any material Guarantor or all or substantially all of the
Collateral (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document;

 

(iii)                           no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender affected thereby, extend the
Revolving Credit Termination Date, or extend the stated expiration date of any
Letter of Credit beyond the Revolving Credit Termination Date, or extend the
Delayed Draw Term Loan Availability Period;

 

126

--------------------------------------------------------------------------------



 

(iv)                         no waiver or amendment shall, unless signed by the
Required Revolving Lenders, change any provision of the last sentence of
Section 7.1 or, solely for the purposes of Section 7.1(b), after the occurrence
of any Default, any other provision of this Agreement that would result in such
Default no longer continuing;

 

(v)                        no waiver or amendment shall, unless signed by each
Revolving Lender, change the definition of Required Revolving Lenders; and

 

(vi)                         no amendment to Section 11 shall be made without
the consent of the Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error, ambiguity, omission, mistake
or defect, in each case, in any provision of the Loan Documents or any schedules
or exhibits thereto, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, schedule or exhibit, (3) guarantees,
collateral security documents and related documents executed by the Borrower or
any other Loan Party in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local law or
advice of local counsel, (y) cure ambiguities, omissions, mistakes or defects or
(z) cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents, (4) the Borrower
and the Administrative Agent may, without the input or consent of any other
Lender, effect amendments to this Agreement and the other Loan Documents as may
be necessary in the reasonable opinion of the Borrower and the Administrative
Agent to (x) effect the provisions of Section 2.15 or (y) implement an alternate
rate of interest to the LIBOR Index Rate pursuant to Section 4.3(b), and (5) at
all times while the Borrower or any Loan Party owns any real property subject to
a Mortgage, any increase, renewal or extension of the Loans or Commitments shall
be subject to flood insurance due diligence and flood insurance compliance
reasonably satisfactory to the Lenders.

 

Section 13.4.                             Costs and Expenses; Indemnification.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions

 

127

--------------------------------------------------------------------------------



 

contemplated hereby or thereby shall be consummated), including, without
limitation, such fees and expenses incurred in connection with (x) the creation,
perfection or protection of the Liens under the Loan Documents (including all
title insurance fees and all search, filing and recording fees) and
(y) environmental assessments, insurance reviews, collateral audits and
valuations, and field exams as provided herein, (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder).

 

(b)                                  Indemnification by the Loan Parties.  Each
Loan Party shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any third party or the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof), any Swingline Lender and L/C
Issuer, and their Related Parties, the administration and enforcement of this
Agreement and the other Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any Environmental Claim or Environmental Liability, including with respect
to the actual or alleged presence or Release of Hazardous Materials on or from
any property owned or operated by any Loan Party or any of its Subsidiaries,
related in any way to any Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (including, without
limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses,

 

128

--------------------------------------------------------------------------------



 

claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
directly from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This subsection (b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                   Reimbursement by Lenders.  To the extent
that (i) the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by any of them
to the Administrative Agent (or any sub-agent thereof), any L/C Issuer, any
Swingline Lender or any Related Party or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are imposed on, incurred by, or asserted against,
Administrative Agent, the L/C Issuer, any Swingline Lender  or a Related Party
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Administrative Agent, the
L/C Issuer, any Swingline Lender or a Related Party in connection therewith,
then, in each case, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such L/C Issuer, such Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any L/C Issuer or Swingline Lender solely in its capacity as such, only the
Lenders party to the Revolving Facility shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Lenders’ pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each such Lender’s share of the
Revolving Credit Exposure at such time); and provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or any such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 13.15.

 

(d)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

129

--------------------------------------------------------------------------------



 

(e)                                   Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                  Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 13.5.                             No Waiver, Cumulative Remedies.  No
delay or failure on the part of the Administrative Agent, the L/C Issuer, or any
Lender, or on the part of the holder or holders of any of the Obligations, in
the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

 

Section 13.6.                             Right of Setoff.  In addition to any
rights now or hereafter granted under the Loan Documents or applicable law and
not by way of limitation of any such rights, if an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application

 

Section 13.7.                             Sharing of Payments by Lenders.  If
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a

 

130

--------------------------------------------------------------------------------



 

proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(a)                        if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded, and the purchase price restored to the extent of such
recovery, without interest; and

 

(b)                        the provisions of this Section shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or a Disqualified
Institution), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Obligations to any assignee or participant, other than to any Loan Party
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 13.8.                             Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 13.9.                             Survival of Indemnities.  All
indemnities and other provisions relative to reimbursement to the Lenders and
L/C Issuer of amounts sufficient to protect the yield of the Lenders and
L/C Issuer with respect to the Loans and Letters of Credit, including, but not
limited to, Sections 4.1, 4.4, 4.5, and 13.4, shall survive the termination of
this Agreement and the other Loan Documents and the payment of the Obligations.

 

Section 13.10.                      Counterparts; Integration; Effectiveness..

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral

 

131

--------------------------------------------------------------------------------



 

or written, relating to the subject matter hereof.  Except as provided in
Section 7.2, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.  For purposes of determining compliance with the conditions
specified in Section 7.2, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or L/C
Issuer unless the Administrative Agent shall have received notice from such
Lender or L/C Issuer prior to the Closing Date specifying its objection thereto.

 

(b)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronics
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 13.11.                      Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

Section 13.12.                      Severability of Provisions.  Any provision
of any Loan Document which is unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.13.                      Construction.  The parties acknowledge and
agree that the Loan Documents shall not be construed more favorably in favor of
any party hereto based upon which party drafted the same, it being acknowledged
that all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

 

Section 13.14.                      Excess Interest.  Notwithstanding any
provision to the contrary contained herein or in any other Loan Document, no
such provision shall require the payment or permit the

 

132

--------------------------------------------------------------------------------



 

collection of any amount of interest in excess of the maximum amount of interest
permitted by applicable law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”).  If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) neither the Borrower
nor any guarantor or endorser shall be obligated to pay any Excess Interest,
(c) any Excess Interest that the Administrative Agent or any Lender may have
received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of the Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

 

Section 13.15.                      Lender’s and L/C Issuer’s Obligations
Several.  The obligations of the Lenders and L/C Issuer hereunder are several
and not joint.  Nothing contained in this Agreement and no action taken by the
Lenders or L/C Issuer pursuant hereto shall be deemed to constitute the Lenders
and L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.16.                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, the L/C Issuer, or any Lender
has advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has

 

133

--------------------------------------------------------------------------------



 

been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any of its Affiliates, or any
other Person; (ii) none of the Administrative Agent, the L/C Issuer, and the
Lenders has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the L/C Issuer, and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Loan Party and its Affiliates, and none of the Administrative Agent, the
L/C Issuer, and the Lenders has any obligation to disclose any of such interests
to any Loan Party or its Affiliates.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the L/C Issuer, and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 13.17.                      Governing Law; Jurisdiction; Consent to
Service of Process.  (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
(EXCEPT AS OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(b)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court.  Each
party hereto hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements.  Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.

 

(c)                                   Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 13.17(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

134

--------------------------------------------------------------------------------



 

(d)                                  Each party to this Agreement irrevocably
consents to service of process in any action or proceeding arising out of or
relating to any Loan Document, in the manner provided for notices (other than
telecopy or e-mail) in Section 13.1.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable Legal Requirements.

 

Section 13.18.                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 13.19.                      USA Patriot Act.  Each Lender and L/C Issuer
that is subject to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
the Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify, and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or L/C Issuer to identify the Borrower in accordance
with the Act.

 

Section 13.20.                      Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuers agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a

 

135

--------------------------------------------------------------------------------



 

source other than the Borrower.  For purposes of this Section, “Information”
means all information received from a Loan Party or any of its Subsidiaries
relating to a Loan Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by a Loan Party or any of its Subsidiaries; provided that,
in the case of information received from a Loan Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 13.21.                      Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.                                       
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto (including any party becoming a party hereto by virtue of an Assignment
and Assumption) acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                        the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                         the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                          a reduction in full or in part or cancellation of
any such liability;

 

(ii)                          a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                           the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

Section 13.22.                      Amendment and Restatement.  This Agreement
shall become effective on the Closing Date and shall supersede all provisions of
the Existing Credit Agreement as of such date.  From and after the Closing Date
(a)(i) the commitments of those Lenders under the Existing Credit Agreement that
are continuing as Lenders under this Agreement (the “Continuing Lenders”) shall
be amended as set forth on Schedule 2.1/2.2 hereto and (ii) the commitments of
those “Lenders” under the Existing Credit Agreement that are not continuing as

 

136

--------------------------------------------------------------------------------



 

Lenders under this Agreement (the “Non-Continuing Lenders”) shall automatically
be terminated and cease to have any further force or effect without further
action by any Person, (b) all outstanding “Loans” of the Non-Continuing Lenders
shall be repaid in full (together with all interest accrued thereon and amounts
payable pursuant to Section 4.5 of the Existing Credit Agreement in connection
with such payment, and all fees accrued under the Existing Credit Agreement
through the Closing Date) on the Closing Date (and the Borrower shall pay to
each Continuing Lender all amounts, if any, payable pursuant to Section 4.5 of
the Existing Credit Agreement as if the outstanding Loans had been prepaid on
the Closing Date), (c) all outstanding “Loans” of the Continuing Lenders and all
interests in outstanding “Letters of Credit” under the Existing Credit Agreement
shall remain outstanding as the initial Loans and Letters of Credit hereunder,
(d) all references made to the Existing Credit Agreement in any Loan Document or
in any other instrument or document shall, without further action, be deemed to
refer to this Agreement and (e) all references made to the “Borrower” in any
Loan Document or in any other instrument or document shall, without further
action, be deemed to refer to the Borrower hereunder.

 

The Lenders (other than any Non-Continuing Lenders) each agree to make such
purchases and sales of interests in the Loans and L/C Obligations outstanding on
the Closing Date between themselves so that each Lender (other than any
Non-Continuing Lenders) is then holding its relevant Percentage of outstanding
Loans and risk participation interests in outstanding L/C Obligations based on
their Commitments as in effect after giving effect hereto (such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith), with all
subsequent extensions of credit under this Agreement (including, without
limitation, participations in respect of all Swingline Loans and Letters of
Credit ) to be made in accordance with the respective Commitments of the Lenders
from time to time party to this Agreement as provided herein.  This Agreement
amends and restates the Existing Credit Agreement and is not intended to be or
operate as a novation or an accord and satisfaction of the Existing Credit
Agreement or the indebtedness, obligations and liabilities of the Loan Parties
evidenced or provided for thereunder.  Without limiting the generality of the
foregoing, each Loan Party agrees that notwithstanding the execution and
delivery of this Agreement, the Liens previously granted to the Administrative
Agent pursuant to the Collateral Documents shall be and remain in full force and
effect and that any rights and remedies of the Administrative Agent thereunder
and obligations of the Loan Parties thereunder shall be and remain in full force
and effect, shall not be affected, impaired or discharged thereby (except as
expressly amended by the Loan Documents) and shall secure all of the Borrower’s
indebtedness, obligations and liabilities to the Administrative Agent and the
Lenders under the Existing Credit Agreement as amended and restated hereby. 
Without limiting the foregoing, the parties to this Agreement hereby acknowledge
and agree that the “Credit Agreement” and the “Notes” referred to in the
Collateral Documents shall from and after the date hereof be deemed references
to this Agreement and the Notes issued hereunder.

 

Section 13.23.                             Acknowledgment Regarding Any
Supported QFCs.  To the extent that the Loan Documents provide support, through
a guarantee or otherwise, for any Hedging Liability or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the

 

137

--------------------------------------------------------------------------------



 

resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Entity will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Entity or a BHC
Act Affiliate of a Covered Entity becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Entity are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Entity with respect to a Supported QFC or any
QFC Credit Support.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

138

--------------------------------------------------------------------------------



 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name:  Thomas D. Brisbin

 

 

Title: Chief Executive Officer

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

PUBLIC AGENCY RESOURCES

 

WILLDAN ENERGY SOLUTIONS

 

WILLDAN ENGINEERING

 

WILLDAN FINANCIAL SERVICES

 

WILLDAN HOMELAND SOLUTIONS

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

INTEGRAL ANALYTICS, INC.

 

NEWCOMB ANDERSON MCCORMICK, INC.

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

Name: Thomas D. Brisbin

 

 

Title:   Chairman of the Board

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

By:

/s/ Rachel Seraspe

 

 

Name: Rachel Seraspe

 

 

Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

LIME ENERGY CO.

 

LIME FINANCE, CO.

 

LIME ENERGY SERVICES, CO.

 

ENERPATH INTERNATIONAL HOLDING COMPANY

 

ENERPATH SERVICES, INC.

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

Name: Thomas D. Brisbin

 

 

Title:   Chairman of the Board

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“ADMINISTRATIVE AGENT,” “LENDER” AND “L/C ISSUER”

 

 

 

BMO HARRIS BANK N.A., as Administrative Agent, as Lender and as L/C Issuer

 

 

 

By:

/s/ Shahrokh Shah

 

 

Name: Shahrokh Shah

 

 

Title:   Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“LENDERS”

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Lance Zediker

 

 

Name: Lance Zediker

 

 

Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“LENDERS”

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Andrew Williams

 

 

Name: Andrew Williams

 

 

Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“LENDERS”

 

 

 

CITIBANK N.A., as a Lender

 

 

 

By:

/s/ Jimmy Mao

 

 

Name: Jimmy Mao

 

 

Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

“LENDERS”

 

 

 

BANK OF AMERICA NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Mary Beatty

 

 

Name: Mary Beatty

 

 

Title:   Sr. Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------